Exhibit 10.1

 

EXECUTION COPY

 

SALE AND SERVICING AGREEMENT

 

dated as of May 1, 2005

 

by and among

 

ACCREDITED MORTGAGE LOAN REIT TRUST,

as Seller,

 

ACCREDITED HOME LENDERS, INC.,

as Sponsor and Servicer,

 

ACCREDITED MORTGAGE LOAN TRUST 2005-2,

as Issuer,

 

and

 

DEUTSCHE BANK NATIONAL TRUST COMPANY,

as Indenture Trustee

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I      DEFINITIONS     

Section 1.01.

  

Certain Defined Terms

   1

Section 1.02.

  

Provisions of General Application

   2 ARTICLE II      SALE AND CONVEYANCE OF THE MORTGAGE LOANS     

Section 2.01.

  

Purchase and Sale of Mortgage Loans; Deposit of Derivatives

   2

Section 2.02.

  

Reserved

   3

Section 2.03.

  

Purchase Price

   3

Section 2.04.

  

Possession of Mortgage Files; Access to Mortgage Files

   3

Section 2.05.

  

Delivery of Mortgage Loan Documents

   3

Section 2.06.

  

Acceptance of the Trust Estate; Certain Substitutions; Certification by the
Indenture Trustee

   6

Section 2.07.

  

Grant of Security Interest

   8

Section 2.08.

  

Further Action Evidencing Assignments

   9

Section 2.09.

  

Assignment of Agreement

   9 ARTICLE III      REPRESENTATIONS, WARRANTIES AND COVENANTS     

Section 3.01.

  

Representations, Warranties and Covenants of the Servicer

   10

Section 3.02.

  

Representations, Warranties and Covenants of the Sponsor

   11

Section 3.03.

  

[Reserved.]

   12

Section 3.04.

  

Representations, Warranties and Covenants of the Indenture Trustee

   13

Section 3.05.

  

Covenants and Representations of the Sponsor and Servicer Regarding Prepayment
Charges

   14

Section 3.06.

  

Representations, Warranties and Covenants of the Seller

   14 ARTICLE IV      THE MORTGAGE LOANS     

Section 4.01.

  

Representations and Warranties Concerning the Mortgage Loans

   16

Section 4.02.

  

Purchase and Substitution

   25 ARTICLE V      ADMINISTRATION AND SERVICING OF THE MORTGAGE LOANS     

Section 5.01.

  

The Servicer

   26

Section 5.02.

  

Collection of Certain Mortgage Loan Payments; Collection Account

   29

Section 5.03.

  

Permitted Withdrawals from the Collection Account

   30

Section 5.04.

  

Hazard Insurance Policies; Property Protection Expenses

   31

 

i



--------------------------------------------------------------------------------

Section 5.05.

  

Assumption and Modification Agreements

   32

Section 5.06.

  

Realization Upon Defaulted Mortgage Loans

   33

Section 5.07.

  

Indenture Trustee to Cooperate

   34

Section 5.08.

  

Servicing Compensation; Payment of Certain Expenses by Servicer

   35

Section 5.09.

  

Annual Statement as to Compliance

   36

Section 5.10.

  

Annual Independent Public Accountants’ Servicing Report

   36

Section 5.11.

  

Access to Certain Documentation

   36

Section 5.12.

  

Maintenance of Fidelity Bond

   36

Section 5.13.

  

Subservicing Agreements Between the Servicer and Subservicer and Subservicers

   37

Section 5.14.

  

Reports to the Indenture Trustee; Collection Account Statements

   38

Section 5.15.

  

Optional Purchase of Defaulted Mortgage Loans

   38

Section 5.16.

  

Reports to be Provided by the Servicer

   39

Section 5.17.

  

[Reserved.]

   40

Section 5.18.

  

Delinquency Advances

   40

Section 5.19.

  

Indemnification; Third Party Claims

   41

Section 5.20.

  

Maintenance of Corporate Existence and Licenses; Merger or Consolidation of the
Servicer

   41

Section 5.21.

  

Assignment of Agreement by Servicer; Servicer Not to Resign

   41

Section 5.22.

  

Periodic Filings with the Securities and Exchange Commission Additional
Information

   42

Section 5.23.

  

Administrative Duties

   43

Section 5.24.

  

Advance Facility

   44 ARTICLE VI      APPLICATION OF FUNDS     

Section 6.01.

  

Deposits to the Payment Account

   46

Section 6.02.

  

Collection of Money

   46

Section 6.03.

  

Application of Principal and Interest

   47

Section 6.04.

  

[Reserved.]

   47

Section 6.05.

  

Compensating Interest

   47

Section 6.06.

  

[Reserved.]

   47 ARTICLE VII      SERVICER DEFAULT     

Section 7.01.

  

Servicer Events of Default

   47

Section 7.02.

  

Indenture Trustee to Act: Appointment of Successor

   49

Section 7.03.

  

Waiver of Defaults

   52 ARTICLE VIII      TERMINATION     

Section 8.01.

  

Termination

   53

Section 8.02.

  

Additional Termination Requirements

   54

Section 8.03.

  

Accounting Upon Termination of Servicer

   54

Section 8.04.

  

[Reserved.]

   54

 

ii



--------------------------------------------------------------------------------

ARTICLE IX      [RESERVED]      ARTICLE X      MISCELLANEOUS PROVISIONS     

Section 10.01.

  

Limitation on Liability

   54

Section 10.02.

  

Acts of Noteholders

   55

Section 10.03.

  

Amendment

   55

Section 10.04.

  

Recordation of Agreement

   56

Section 10.05.

  

Duration of Agreement

   57

Section 10.06.

  

Notices

   57

Section 10.07.

  

Severability of Provisions

   57

Section 10.08.

  

No Partnership

   57

Section 10.09.

  

Counterparts

   57

Section 10.10.

  

Successors and Assigns

   57

Section 10.11.

  

Headings

   58

Section 10.12.

  

No Petition

   58

Section 10.13.

  

Third Party Beneficiary

   58

Section 10.14.

  

Intent of the Parties

   58

Section 10.15.

  

GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

   58

Schedule I

  

Mortgage Loan Schedule

    

Appendix I

  

Defined Terms

    

 

EXHIBITS

 

Exhibit A

   Contents of the Mortgage File

Exhibit B

   Reserved

Exhibit C

   Indenture Trustee’s Acknowledgement of Receipt

Exhibit D

   Initial Certification of Indenture Trustee

Exhibit E

   Final Certification of Indenture Trustee

Exhibit F

   Request for Release of Documents

Exhibit G

   AHL Officer’s Certificate

 

iii



--------------------------------------------------------------------------------

SALE AND SERVICING AGREEMENT, dated as of May 1, 2005 (this “Agreement”), by and
among ACCREDITED MORTGAGE LOAN REIT TRUST, a Maryland real estate investment
trust, as seller (the “Seller”), ACCREDITED HOME LENDERS, INC., a California
corporation, as sponsor (the “Sponsor”), ACCREDITED MORTGAGE LOAN TRUST 2005-2,
a Delaware statutory trust, as issuer (the “Trust”), ACCREDITED HOME LENDERS,
INC., a California corporation, as servicer (the “Servicer”), and DEUTSCHE BANK
NATIONAL TRUST COMPANY, a national banking association, as indenture trustee
(the “Indenture Trustee”).

 

WITNESSETH

 

WHEREAS, the Sponsor has contributed the mortgage loans (the “Mortgage Loans”)
listed on Schedule I to this Agreement to the Seller, pursuant to the
Contribution Agreement and Assignment, dated May 12, 2005, between the Sponsor
and the Seller, (the “Contribution Agreement”);

 

WHEREAS, the Seller desires to sell to the Trust, and the Trust desires to
purchase from the Seller, the Mortgage Loans;

 

WHEREAS, immediately after such purchase, the Trust will pledge such Mortgage
Loans to the Indenture Trustee pursuant to the terms of an Indenture, dated as
of May 1, 2005 (the “Indenture”), between the Trust and the Indenture Trustee,
and issue the Accredited Mortgage Loan Trust 2005-2, Asset-Backed Notes (the
“Notes”);

 

WHEREAS, the Servicer has agreed to service the Mortgage Loans, which constitute
the principal assets of the Trust;

 

WHEREAS, the Indenture Trustee will hold the Mortgage Loans and certain other
assets pledged to the Indenture Trustee pursuant to the Indenture;

 

WHEREAS, the Trust will enter into an interest rate swap agreement with the Swap
Provider where the Trust agrees to pay certain fixed-rate amounts to the Swap
Provider and the Swap Provider agrees to pay certain floating-rate amounts to
the Trust; and

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Seller, the Sponsor, the Trust, the Servicer and the
Indenture Trustee hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01. Certain Defined Terms. Capitalized terms used herein but not
defined herein shall have the meanings ascribed to such terms in Appendix I
attached hereto.

 

1



--------------------------------------------------------------------------------

Section 1.02. Provisions of General Application.

 

(a) The terms defined herein and in Appendix I to the Indenture include the
plural as well as the singular.

 

(b) The words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole. Unless otherwise noted, all
references to Articles and Sections shall be deemed to refer to Articles and
Sections of this Agreement.

 

(c) Any reference to statutes are to be construed as including all statutory
provisions consolidating, amending or replacing the statute to which reference
is made and all regulations promulgated pursuant to such statutes.

 

(d) All calculations of interest with respect to the LIBOR Notes provided for
herein shall be on the basis of a 360-day year and the actual number of days
elapsed in the related Interest Accrual Period. All calculations of interest
with respect to any Mortgage Loan provided for herein shall be made in
accordance with the terms of the related Mortgage Note and Mortgage or, if such
documents do not specify the basis upon which interest accrues thereon, on the
basis of a 360 day year consisting of twelve 30-day months, to the extent
permitted by applicable law.

 

(e) Any Mortgage Loan payment is deemed to be received on the date such payment
is actually received by the Servicer; provided, however, that, for purposes of
calculating payments on the Notes, prepayments with respect to any Mortgage Loan
are deemed to be received on the date they are applied in accordance with
Accepted Servicing Practices consistent with the terms of the related Mortgage
Note and Mortgage to reduce the outstanding Principal Balance of such Mortgage
Loan on which interest accrues.

 

ARTICLE II

 

SALE AND CONVEYANCE OF THE MORTGAGE LOANS

 

Section 2.01. Purchase and Sale of Mortgage Loans; Deposit of Derivatives.

 

(a) The Sponsor hereby directs the Seller to sell, transfer, assign, set over
and convey, and the Seller does hereby sell, transfer, assign, set over and
convey to the Trust, in each case without recourse, but subject to the terms and
provisions of this Agreement, all of the right, title and interest of the Seller
in and to the Mortgage Loans, including the Cut-Off Date Principal Balance of,
and interest due on, such Mortgage Loans listed on Schedule I attached hereto,
and all other assets included or to be included in the Trust Estate.

 

(b) The Seller may cause the deposit of derivatives at any time into the
Accredited Mortgage Loan Trust 2005-2 and any such deposited derivatives shall
become part of the Trust Estate.

 

(c) The parties hereto understand and agree that it is not intended that any
Mortgage Loan be included in the Trust that is a “High-Cost Home Loan” as
defined by HOEPA or any other applicable predatory or abusive lending laws.

 

2



--------------------------------------------------------------------------------

Section 2.02. Reserved.

 

Section 2.03. Purchase Price. On the Closing Date, as full consideration for the
Seller’s sale of the Mortgage Loans to the Trust, the Underwriters, on behalf of
the Trust, will deliver to, or at the direction of, the Seller an amount in cash
equal to $996,780,042.07. Additionally, the Seller will receive the Certificates
issued by the Trust pursuant to the Trust Agreement.

 

Section 2.04. Possession of Mortgage Files; Access to Mortgage Files.

 

(a) Upon the receipt by the Seller, or its designee, of the purchase price for
the Mortgage Loans set forth in Section 2.03 hereof, the ownership of each
Mortgage Note, each Mortgage and the contents of the Mortgage File related to
each Mortgage Loan will be vested in the Trust, and will be pledged to the
Indenture Trustee, for the benefit of the Noteholders.

 

(b) Pursuant to Section 2.05 hereof, the Seller has delivered, or caused to be
delivered the Indenture Trustee’s Mortgage File related to each Mortgage Loan to
the Indenture Trustee.

 

(c) The Indenture Trustee will hold the Indenture Trustee’s Mortgage Files in
trust pursuant to the terms of the Indenture for the benefit of all present and
future Noteholders and the Swap Provider.

 

(d) Consistent with the terms of the Indenture, the Indenture Trustee shall
afford the Seller, the Sponsor, the Trust and the Servicer reasonable access to
all records and documentation regarding the Mortgage Loans relating to this
Agreement, such access being afforded at customary charges, upon reasonable
prior written request and during normal business hours at the offices of the
Indenture Trustee.

 

(e) No later than the fifth Business Day of each fourth month, commencing in
August 2005, the Indenture Trustee shall deliver to the Servicer a report dated
as of the first day of such month, identifying those Mortgage Loans for which it
has not yet received (i) an original recorded Mortgage or a copy thereof
certified to be true and correct by the public recording office in possession of
such Mortgage or (ii) in the event that Assignments of Mortgage are required to
be recorded in accordance with the provisions of Section 2.05, an original
recorded Assignment of Mortgage to the Indenture Trustee and any required
intervening Assignments of Mortgage or a copy thereof certified to be a true and
correct copy by the public recording office in possession of such Assignment of
Mortgage.

 

Section 2.05. Delivery of Mortgage Loan Documents. (a) In connection with the
transfer and assignment of the Mortgage Loans, the Seller shall, on or before
the Closing Date, deliver, or cause to be delivered, to the Indenture Trustee
(as pledgee of the Trust pursuant to the Indenture), the following documents or
instruments constituting the Indenture Trustee’s Mortgage File with respect to
each Mortgage Loan so transferred or assigned:

 

(i) the original Mortgage Note, endorsed without recourse in blank or to
“Deutsche Bank National Trust Company, as Indenture Trustee under the Indenture
dated as of May 1, 2005, Accredited Mortgage Loan Trust 2005-2” by the Sponsor,
including all intervening endorsements showing a complete chain of endorsement;

 

3



--------------------------------------------------------------------------------

(ii) the related original Mortgage with evidence of recording indicated thereon
or a copy thereof certified by the applicable recording office and if the
Mortgage Loan is registered on the MERS System, such Mortgage or an assignment
of the mortgage shall reflect MERS as the mortgagee of record and shall include
the MIN for such Mortgage Loan;

 

(iii) each intervening mortgage assignment, with evidence of recording indicated
thereon or if the original is not available, a copy thereof certified by the
applicable recording office, if any, showing a complete chain of assignment from
the originator of the related Mortgage Loan to the Sponsor (or to MERS, if the
Mortgage Loan is registered on the MERS System), and noting the presence of a
MIN (if the Mortgage Loan is registered on the MERS System), which assignment
may, at the Sponsor’s option, be combined with the assignment referred to in
subpart (iv) hereof, in which case it must be in recordable form, but need not
have been previously recorded);

 

(iv) unless the Mortgage Loan is registered on the MERS System, a mortgage
assignment in recordable form (which, if acceptable for recording in the
relevant jurisdiction as evidenced by an Opinion of Counsel addressed to the
Indenture Trustee, may be included in a blanket assignment or assignments) of
each Mortgage from the Sponsor to the Indenture Trustee;

 

(v) originals of all assumption, modification and substitution agreements in
those instances where the terms or provisions of a Mortgage or Mortgage Note
have been modified or such Mortgage or Mortgage Note has been assumed (if any);
and

 

(vi) an original title insurance policy or title opinion (or (A) a copy of the
title insurance policy or title opinion, or (B) the related binder, commitment
or preliminary report, or copy thereof in which case the Sponsor hereby
certifies that the original Mortgage has been delivered to the title insurance
company that issued such binder, commitment or preliminary report).

 

In instances where the original recorded Mortgage or any intervening mortgage
assignment or a completed assignment of the Mortgage in recordable form cannot
be delivered by the Sponsor to the Indenture Trustee prior to or concurrently
with the execution and delivery of this Agreement due to a delay in connection
with recording, the Sponsor may:

 

(x) in lieu of delivering such original recorded Mortgage or intervening
mortgage assignment, deliver to the Indenture Trustee, a copy thereof and the
Sponsor hereby certifies that the original Mortgage has been delivered to a
title insurance company for recordation after receipt of its policy of title
insurance or the related binder, commitment or preliminary report therefor; and

 

(y) with respect to clause (iv) above, in lieu of delivering the completed
assignment in recordable form, deliver to the Indenture Trustee, the assignment
in recordable form, otherwise complete except for recording information.

 

4



--------------------------------------------------------------------------------

The Indenture Trustee is hereby authorized and directed, upon an Event of
Default and subject to subsection (b) below, with respect to each assignment
described in Section 2.05(a)(iv) hereof, to endorse such assignment as follows:
“Deutsche Bank National Trust Company, as Indenture Trustee under the Indenture
dated as of May 1, 2005, Accredited Mortgage Loan Trust 2005-2.”

 

(b) As promptly as practicable, but in any event within thirty (30) days from
the Closing Date, the Sponsor shall promptly submit, or cause to be submitted
for recording in the appropriate public office for real property records, each
assignment referred to in Section 2.05(a)(iv); provided, that the Sponsor need
not cause to be recorded any assignment which (i) is registered on the MERS
System, or (ii) relates to a Mortgage Loan in any jurisdiction under the laws of
which, as evidenced by an Opinion of Counsel delivered by the Sponsor (at the
Sponsor’s expense) to the Indenture Trustee, acceptable to the Rating Agencies,
the recordation of such assignment is not necessary to protect the Indenture
Trustee’s, the Noteholders’, the Swap Provider’s and the Certificates’ interest
in the related Mortgage Loan. The Indenture Trustee, shall retain a copy of each
assignment submitted for recording. In the event that any such assignment is
lost or returned unrecorded because of a defect therein, the Sponsor shall
promptly prepare a substitute assignment or cure such defect, as the case may
be, and thereafter the Sponsor shall submit each such assignment for recording.
The costs relating to the delivery and recordation of the documents in
connection with the Mortgage Loans as specified in this Article II shall be
borne by the Sponsor. With respect to Mortgage Loans (i) not registered on the
MERS System, or (ii) not covered by an Opinion of Counsel described in this
section 2.05(b) to the extent that assignments of mortgage have not been
recorded within one year after the Closing Date, the Seller shall, and if the
Seller fails to, then the Sponsor shall be obligated to repurchase such Mortgage
Loans in accordance with the provisions of Section 4.02.

 

In connection with the assignment of any Mortgage Loan registered on the MERS
System, promptly after the Closing Date, the Sponsor will cause, at its own
expense, the MERS System to indicate that such Mortgage Loan has been assigned
to the Indenture Trustee for the benefit of the Noteholders by entering (a) the
Indenture Trustee’s Org ID in the “Investor” field which identifies the
Indenture Trustee and (b) in the “Pool” field a code which identifies the
securitization serial number of the Notes issued in connection with such
Mortgage Loans. The Sponsor and the Servicer will not alter the entries
referenced in this paragraph with respect to any such Mortgage Loan during the
term of this Agreement unless and until such Mortgage Loan is repurchased or
otherwise in accordance with the terms of this Agreement.

 

(c) The Sponsor shall, within five (5) Business Days after the receipt thereof,
deliver, or cause to be delivered, to the Indenture Trustee: (i) the original
recorded Mortgage and related power of attorney, if any, in those instances
where a copy thereof certified by the Sponsor was delivered to the Indenture
Trustee; (ii) the original recorded assignment of Mortgage from the last
endorsee to the Indenture Trustee, which, together with any intervening
assignments of Mortgage, evidences a complete chain of assignment from the
originator of the Mortgage Loan to the Indenture Trustee, in those instances
where copies of such assignments certified by the Sponsor were delivered to the
Indenture Trustee; and (iii) the title insurance policy or title opinion
required in Section 2.05(a)(vi).

 

Notwithstanding anything to the contrary contained in this Section 2.05, in
those instances where the public recording office retains the original Mortgage,
power of attorney, if

 

5



--------------------------------------------------------------------------------

any, assignment or assignment of Mortgage after it has been recorded or such
original has been lost, the Sponsor shall be deemed to have satisfied its
obligations hereunder upon delivery to the Indenture Trustee, of a copy of such
Mortgage, power of attorney, if any, assignment or assignment of Mortgage
certified by the public recording office to be a true copy of the recorded
original thereof.

 

From time to time the Sponsor may forward, or cause to be forwarded, to the
Indenture Trustee, additional original documents evidencing any assumption or
modification of a Mortgage Loan.

 

(d) All original documents relating to the Mortgage Loans that are not required
to be delivered to the Indenture Trustee, pursuant to Section 2.05(a) hereof
are, and shall be, held by the Servicer, the Sponsor or the Seller, as the case
may be, in trust for the benefit of the Indenture Trustee, on behalf of the
Noteholders and the Swap Provider. In the event that any such original document
is required pursuant to the terms of this Section 2.05 to be a part of an
Indenture Trustee’s Mortgage File, such document shall be delivered promptly to
the Indenture Trustee. From and after the sale of the Mortgage Loans to the
Trust pursuant hereto, to the extent that the last assignee thereof retains
title of record to any Mortgage Loans prior to the vesting of legal title in the
Trust, such title shall be retained in trust for the Trust as the owner of the
Mortgage Loans, and the Indenture Trustee, as the pledgee of the Trust under the
Indenture. In acting as custodian of any original document which is part of the
Indenture Trustee’s Mortgage Files, the Servicer agrees further that it does not
and will not have or assert any beneficial ownership interest in the related
Mortgage Loans or the Mortgage Files. Promptly upon the Servicer’s receipt of
any such original document, the Servicer, on behalf of the Trust, shall mark
conspicuously each such original document, and its master data processing
records with a legend evidencing that the Trust has purchased the related
Mortgage Loan and all right and title thereto and interest therein, and pledged
such Mortgage Loan and all right and title thereto and interest therein to the
Indenture Trustee, on behalf of the Noteholders and the Swap Provider.

 

Section 2.06. Acceptance of the Trust Estate; Certain Substitutions;
Certification by the Indenture Trustee. (a) The Indenture Trustee is authorized
and directed to, and agrees to, do the following:

 

(i) execute and deliver to the Seller, the Sponsor and the Servicer, on or prior
to the Closing Date with respect to each Mortgage Loan transferred on such date,
an acknowledgement of receipt, in the form attached as Exhibit C hereto, of the
original Mortgage Note as required to be included in the Indenture Trustee’s
Mortgage File (with any exceptions noted) and declares that it will hold such
documents and any amendments, replacements or supplements thereto, as well as
any other assets included in the definition of Trust Estate and delivered to the
Indenture Trustee, subject to the conditions set forth in the Indenture, for the
benefit of the Noteholders.

 

(ii) to review (or cause to be reviewed) each Indenture Trustee’s Mortgage File
within sixty (60) days after the Closing Date (or, with respect to any Qualified
Substitute Mortgage Loans, within sixty (60) days after receipt thereof), and to
deliver to the Servicer, the Seller and the Sponsor a certification, in the form
attached

 

6



--------------------------------------------------------------------------------

hereto as Exhibit D, to the effect that, except as otherwise noted, as to each
Mortgage Loan listed in the related Mortgage Loan Schedule (other than any
Mortgage Loan paid in full or any Mortgage Loan specifically identified in such
certification as not covered by such certification), (i) all documents specified
in Section 2.05(a)(i)-(iv) and (vi) are in its possession, (ii) each such
document has been reviewed by it and appears, on its face, not to have been
mutilated, damaged, torn or otherwise physically altered (handwritten additions,
changes or corrections shall not constitute physical alteration if they
reasonably appear to have been initialed), appears regular on its face and
relates to such Mortgage Loan, and (iii) based on its examination and only as to
the foregoing documents, the information set forth on the Mortgage Loan Schedule
with respect to items (i), (ii) (with respect to property address only,
excluding zip code), (iii) and (vi) of the definition of “Mortgage Loan
Schedule” accurately reflects the information set forth in the Indenture
Trustee’s Mortgage File delivered on such date; provided however, no
certification of the Indenture Trustee shall constitute a determination by the
Indenture Trustee of the proper form, adequacy or enforceability of any document
included in the Indenture Trustee’s Mortgage File.

 

(iii) to review (or cause to be reviewed) each Indenture Trustee’s Mortgage File
within one hundred eighty (180) days after the Closing Date (or, with respect to
any Qualified Substitute Mortgage Loans, within one hundred eighty (180) days
after receipt thereof), and to deliver to the Servicer and the Sponsor a
certification in the form attached hereto as Exhibit E to the effect that,
except as otherwise noted, as to each Mortgage Loan listed in the related
Mortgage Loan Schedule (other than any Mortgage Loan paid in full or any
Mortgage Loan specifically identified in such certification as not covered by
such certification), (i) all documents specified in Section 2.05(a)(i)-(iv) and
(vi) are in its possession, (ii) each such document has been reviewed by it and
has not been mutilated, damaged, torn or otherwise physically altered
(handwritten additions, changes or corrections shall not constitute physical
alteration if they reasonably appear to be initialed by the Mortgagor), appears
regular on its face and relates to such Mortgage Loan, and (iii) based on its
examination and only as to the foregoing documents, the information set forth in
items (i), (ii) (with respect to property address only, excluding zip code),
(iii) and (vi) of the definition of “Mortgage Loan Schedule” accurately reflects
the information set forth in the Indenture Trustee’s Mortgage File delivered on
such date.

 

In performing any such review, the Indenture Trustee may conclusively rely on
the Sponsor as to the purported genuineness of any such document and any
signature thereon. It is understood that the scope of the Indenture Trustee’s
review of the Indenture Trustee’s Mortgage Files is limited solely to confirming
that the documents listed in Section 2.05 have been executed and received and
relate to the Indenture Trustee’s Mortgage Files identified in the related
Mortgage Loan Schedule. The Indenture Trustee shall be under no duty or
obligation to inspect, review or examine any such documents, instruments,
certificates or other papers to determine that they are genuine, enforceable, or
appropriate for the represented purpose or that they are other than what they
purport to be on their face.

 

(b) If the Indenture Trustee during the process of reviewing the Indenture
Trustee’s Mortgage Files finds any document constituting a part of a Indenture
Trustee’s

 

7



--------------------------------------------------------------------------------

Mortgage File which is not executed, has not been received, is unrelated to the
Mortgage Loan identified in the related Mortgage Loan Schedule, or does not
conform to the requirements of Section 2.05 or the description thereof as set
forth in the related Mortgage Loan Schedule, the Indenture Trustee shall
promptly so notify the Servicer and the Sponsor. Upon receipt of such notice
respecting such defect, the Seller and the Sponsor shall have a sixty (60) day
period after such notice within which to correct or cure any such defect, or if
the Servicer determines that the defect materially and adversely affects the
value of the related Mortgage Loan or the interest of the Noteholders in the
related Mortgage Loan, to either (i) substitute in lieu of such Mortgage Loan a
Qualified Substitute Mortgage Loan in the manner and subject to the conditions
set forth in this Section 2.06 or (ii) purchase such Mortgage Loan at a purchase
price equal to the Loan Repurchase Price. Upon receipt by the Indenture Trustee
of two copies of a certification, in the form attached hereto as Exhibit F, of a
Servicing Officer of such substitution or purchase and, in the case of a
substitution, upon receipt by the Indenture Trustee, of the related Indenture
Trustee’s Mortgage File, and the deposit of the Loan Repurchase Price, in the
case of a purchase, or the Substitution Adjustment, if any, in connection with a
substitution, in the Collection Account, the Indenture Trustee shall release to
the Servicer for release to the Seller or the Sponsor, as applicable, the
related Indenture Trustee’s Mortgage File and the Indenture Trustee shall
execute, without recourse, and deliver such instruments of transfer furnished by
the Seller or the Sponsor as may be necessary to transfer such Mortgage Loan to
the Seller or the Sponsor, as applicable.

 

Section 2.07. Grant of Security Interest. (a) It is intended that the conveyance
of the Mortgage Loans and other property by the Seller to the Trust as provided
in this Article II be, and be construed for all purposes other than tax and
accounting purposes as, a sale of the Mortgage Loans and such other property by
the Seller to the Trust. It is, for all purposes other than tax and accounting
purposes further, not intended that such conveyance be deemed a pledge of the
Mortgage Loans or such other property by the Seller to the Trust to secure a
debt or other obligation of the Seller. However, in the event that the Mortgage
Loans or any of such other property are held to be property of the Seller, or if
for any reason this Agreement is held or deemed to create a security interest in
the Mortgage Loans or any of such other property, then it is intended that: (i)
this Agreement shall also be deemed to be a security agreement within the
meaning of the Uniform Commercial Code; (ii) the conveyance provided for in this
Article II shall be deemed to be a grant by the Seller to the Trust of a
security interest in all of the Seller’s right, title and interest in and to the
Mortgage Loans and such other property and all amounts payable to the holders of
the Mortgage Loans in accordance with the terms thereof and all proceeds of the
conversion, voluntary or involuntary, of the foregoing into cash, instruments,
securities or other property, including, without limitation, all amounts from
time to time held or invested in the Accounts whether in the form of cash,
instruments, securities or other property; (iii) the possession by the Indenture
Trustee, of the Mortgage Notes and such other items of property as constitute
instruments, money, negotiable documents or chattel paper shall be deemed to be
“possession by the secured party” for purposes of perfecting the security
interest pursuant to the Uniform Commercial Code; and (iv) notifications to
persons holding such property, and acknowledgments, receipts or confirmations
from persons holding such property, shall be deemed notifications to, or
acknowledgments, receipts or confirmations from financial intermediaries,
bailees or agents, as applicable, of the Indenture Trustee for the purpose of
perfecting such security interest under applicable law. The Seller, the Sponsor,
the Servicer, on behalf of the Trust and the Indenture Trustee, shall, to the
extent consistent with this Agreement,

 

8



--------------------------------------------------------------------------------

take such actions as may be reasonably necessary to ensure that, if this
Agreement were deemed to create a security interest in the Mortgage Loans or any
of such other property, such security interest would be deemed to be a perfected
security interest of first priority under applicable law and will be maintained
as such throughout the term of this Agreement.

 

(b) The Seller, the Sponsor and the Servicer shall take no action inconsistent
with the Trust’s ownership of the Trust Estate and each shall indicate or shall
cause to be indicated in its records and records held on its behalf that
ownership of each Mortgage Loan and the other assets in the Trust Estate is
vested in the Trust, as owner, and is pledged to the Indenture Trustee, for the
benefit of the Noteholders and the Swap Provider pursuant to the terms of the
Indenture. The Indenture Trustee is authorized to act, pursuant to the terms of
this Agreement for the benefit of the Noteholders and shall be authorized to act
at the direction of such parties. In addition, the Seller, the Sponsor and the
Servicer shall respond to any inquiries from third parties with respect to
ownership of a Mortgage Loan or any other asset in the Trust Estate by stating
that it is not the owner of such asset and that the Trust is the owner of such
Mortgage Loan or other asset in the Trust Estate, which is pledged to the
Indenture Trustee, for the benefit of the Noteholders and the Swap Provider.

 

Section 2.08. Further Action Evidencing Assignments. (a) The Servicer agrees
that, from time to time, at its expense, it shall cause the Sponsor or Seller,
as the case may be, to, and each of the Sponsor and Seller agree that it shall,
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or appropriate, or that the Servicer or
the Indenture Trustee may reasonably request, in order to perfect, protect or
more fully evidence the transfer of ownership of the Mortgage Loans and other
assets in the Trust Estate or to enable the Indenture Trustee, to exercise or
enforce any of its rights hereunder. Without limiting the generality of the
foregoing, the Servicer, the Sponsor and the Seller shall, upon the request of
the Servicer or the Indenture Trustee execute and file (or cause to be executed
and filed) such real estate filings, financing or continuation statements, or
amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or appropriate.

 

(b) Each of the Sponsor and the Seller hereby grants to the Servicer and the
Indenture Trustee powers of attorney to execute all documents on its behalf
under this Agreement as may be necessary or desirable to effectuate the
foregoing.

 

Section 2.09. Assignment of Agreement. The Sponsor, the Seller and the Servicer
hereby acknowledge and agree that the Trust may assign its interest under this
Agreement to the Indenture Trustee, for the benefit of the Noteholders and the
Swap Provider, as may be required to effect the purposes of the Indenture,
without further notice to, or consent of, the Sponsor or the Servicer, and the
Indenture Trustee shall succeed to such of the rights of the Trust hereunder as
shall be so assigned. The Trust shall, pursuant to the Indenture, assign all of
its right, title and interest in and to the Mortgage Loans and its right to
exercise the remedies created by Section 4.02 of this Agreement for breaches of
the representations, warranties, agreements and covenants of the Sponsor
contained in Sections 3.02 and 4.01 of this Agreement, assign such right, title
and interest to the Indenture Trustee, for the benefit of the Noteholders and
the Swap Provider. The Sponsor agrees that, upon such assignment to the
Indenture Trustee, such representations, warranties, agreements and covenants
will run to and be for the benefit of the Indenture Trustee

 

9



--------------------------------------------------------------------------------

and the Indenture Trustee may enforce, without joinder of the Sponsor or the
Trust, the repurchase obligations of the Sponsor set forth herein with respect
to breaches of such representations, warranties, agreements and covenants.

 

ARTICLE III

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 3.01. Representations, Warranties and Covenants of the Servicer. The
Servicer hereby represents, warrants and covenants to the Indenture Trustee, the
Seller, the Sponsor, the Trust, the Swap Provider and the Noteholders as of the
Closing Date and during the term of this Agreement that:

 

(a) The Servicer is duly organized, validly existing and in good standing under
the laws of its state of incorporation and has the power to own its assets and
to transact the business in which it is currently engaged. The Servicer is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which the character of the business transacted by it or
properties owned or leased by it or the performance of its obligations hereunder
requires such qualification and in which the failure so to qualify could
reasonably be expected to have a material adverse effect on the business,
properties, assets, or condition (financial or other) of the Servicer or the
performance of its obligations hereunder.

 

(b) The Servicer has the power and authority to make, execute, deliver and
perform this Agreement and all of the transactions contemplated under this
Agreement, and has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement, and assuming the due
authorization, execution and delivery hereof by the other parties hereto
constitutes, or will constitute, the legal, valid and binding obligation of the
Servicer, enforceable in accordance with its terms, except as enforcement of
such terms may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or affecting the rights of creditors
generally, and by general equity principles (regardless of whether such
enforcement is considered in a proceeding in equity or at law).

 

(c) The Servicer is not required to obtain the consent of any other party or any
consent, license, approval or authorization from, or registration or declaration
with, any governmental authority, bureau or agency which consent already has not
been obtained in connection with the execution, delivery, performance, validity
or enforceability of this Agreement, except such as have been obtained prior to
the Closing Date.

 

(d) The execution, delivery and performance of this Agreement by the Servicer
will not violate any provision of any existing law or regulation or any order or
decree of any court or the charter or bylaws of the Servicer, or constitute a
breach of any mortgage, indenture, contract or other Agreement to which the
Servicer is a party or by which it may be bound.

 

(e) Except as set forth in the Prospectus Supplement under the heading “Risk
Factors,” there is no action, suit, proceeding or investigation pending or to
Servicer’s knowledge threatened against the Servicer which, either in any one
instance or in the aggregate, is, in the

 

10



--------------------------------------------------------------------------------

Servicer’s judgment, likely to result in any material adverse change in the
business, operations, financial condition, properties, or assets of the
Servicer, or in any material impairment of the right or ability of the Servicer
to carry on its business substantially as now conducted, or in any material
liability on the part of the Servicer, or which would draw into question the
validity of this Agreement, the Notes, or the Mortgage Loans or of any action
taken or to be taken in connection with the obligations of the Servicer
contemplated herein or therein, or which would be likely to impair materially
the ability of the Servicer to perform its obligations hereunder.

 

(f) Neither this Agreement nor any statement, report, or other document
furnished by the Servicer pursuant to this Agreement or in connection with the
transactions contemplated hereby, including, without limitation, the sale or
placement of the Notes, contains any untrue material statement of fact provided
by or on behalf of the Servicer or omits to state a material fact necessary to
make the statements provided by or on behalf of the Servicer contained herein or
therein not misleading.

 

(g) The Servicer does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this
Agreement.

 

(h) The Servicer is not an “investment company” or a company “controlled by an
investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

 

(i) The Servicer shall take all necessary steps to maintain the Indenture
Trustee’s perfection and priority in the Mortgage Loans.

 

(j) The Servicer will fully furnish, in accordance with the Fair Credit
Reporting Act and its implementing regulations, accurate and complete
information (i.e., favorable and unfavorable) on its borrower credit files to
Equifax, Experian, and Trans Union Credit Information Company (three of the
credit repositories), on a monthly basis.

 

(k) The Servicer is a member of MERS in good standing, and will comply in all
material respects with the rules and procedures of MERS in connection with the
servicing of the Mortgage Loans that are registered with MERS.

 

It is understood and agreed that the representations, warranties and covenants
set forth in this Section 3.01 shall survive the delivery of the respective
Indenture Trustee’s Mortgage Files to the Indenture Trustee and inure to the
benefit of the Indenture Trustee.

 

Section 3.02. Representations, Warranties and Covenants of the Sponsor. The
Sponsor hereby represents, warrants and covenants to the Indenture Trustee, the
Seller, the Trust, the Swap Provider and the Servicer that as of the date of
this Agreement or as of such date specifically provided herein:

 

(a) The Sponsor is a corporation duly organized, validly existing and in good
standing under the laws of the State of California.

 

(b) The Sponsor has the corporate power and authority to execute, deliver and
perform, and to enter into and consummate the transactions contemplated by this
Agreement.

 

11



--------------------------------------------------------------------------------

(c) This Agreement has been duly and validly authorized, executed and delivered
by the Sponsor, all requisite corporate action having been taken, and, assuming
the due authorization, execution and delivery hereof by the other parties
hereto, constitutes or will constitute the legal, valid and binding agreement of
the Sponsor, enforceable against the Sponsor in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights of creditors generally, and by general equity principles (regardless of
whether such enforcement is considered in a proceeding in equity or at law).

 

(d) No consent, approval, authorization or order of or registration or filing
with, or notice to, any governmental authority or court is required for the
execution, delivery and performance of or compliance by the Sponsor with this
Agreement or the consummation by the Sponsor of any of the transactions
contemplated hereby, except as have been made on or prior to the Closing Date.

 

(e) None of the execution and delivery of this Agreement, the consummation of
the transactions contemplated hereby or thereby, or the fulfillment of or
compliance with the terms and conditions of this Agreement, (i) conflicts or
will conflict with or results or will result in a breach of, or constitutes or
will constitute a default or results or will result in an acceleration under (A)
the articles of incorporation or bylaws of the Sponsor, or (B) of any term,
condition or provision of any material indenture, deed of trust, contract or
other agreement or instrument to which the Sponsor or any of its subsidiaries is
a party or by which it or any of its subsidiaries is bound; (ii) results or will
result in a violation of any law, rule, regulation, order, judgment or decree
applicable to the Sponsor of any court or governmental authority having
jurisdiction over the Sponsor or its subsidiaries; or (iii) results in the
creation or imposition of any lien, charge or encumbrance which would have a
material adverse effect upon the Mortgage Loans or any documents or instruments
evidencing or securing the Mortgage Loans.

 

(f) Except as set forth in the Prospectus Supplement under the heading “Risk
Factors,” there are no actions, suits or proceedings before or against or
investigations of, the Sponsor pending, or to the knowledge of the Sponsor,
threatened, before any court, administrative agency or other tribunal, and no
notice of any such action, which, in the Sponsor’s reasonable judgment, might
materially and adversely affect the performance by the Sponsor of its
obligations under this Agreement, or the validity or enforceability of this
Agreement.

 

(g) The Sponsor is not in default with respect to any order or decree of any
court or any order, regulation or demand of any federal, state, municipal or
governmental agency that may materially and adversely affect its performance
hereunder.

 

It is understood and agreed that the representations, warranties and covenants
set forth in this Section 3.02 may not be waived and shall survive delivery of
the respective Indenture Trustee’s Mortgage Files to the Indenture Trustee and
shall inure to the benefit of the Indenture Trustee.

 

Section 3.03. [Reserved.]

 

12



--------------------------------------------------------------------------------

Section 3.04. Representations, Warranties and Covenants of the Indenture
Trustee. The Indenture Trustee hereby represents, warrants and covenants to the
Trust, the Swap Provider, the Servicer, the Seller and the Sponsor that as of
the date of this Agreement or as of such date specifically provided herein:

 

(a) The Indenture Trustee is a national banking association duly organized,
validly existing and in good standing under the laws of the United States of
America;

 

(b) The Indenture Trustee has the requisite power and authority to execute,
deliver and perform, and to enter into and consummate transactions contemplated
by this Agreement;

 

(c) This Agreement has been duly and validly authorized, executed and delivered
by the Indenture Trustee, all requisite action having been taken, and, assuming
the due authorization, execution and delivery hereof by the other parties
hereto, constitutes or will constitute the legal, valid and binding agreement of
the Indenture Trustee, enforceable against the Indenture Trustee in accordance
with its terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights of creditors generally, and by general equity principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law);

 

(d) No consent, approval, authorization or order of or registration or filing
with, or notice to, any governmental authority or court is required for the
execution, delivery and performance of or compliance by the Indenture Trustee
with this Agreement or the consummation by the Indenture Trustee of any of the
transactions contemplated hereby, except as have been made on or prior to the
Closing Date;

 

(e) None of the execution and delivery of this Agreement, the consummation of
the transactions contemplated hereby or thereby, or the fulfillment of or
compliance with the terms and conditions of this Agreement, (i) conflicts or
will conflict with or results or will result in a breach of, or constitutes or
will constitute a default or results or will result in an acceleration under (A)
the articles of association or bylaws of the Indenture Trustee, or (B) to the
best of its knowledge, of any term, condition or provision of any material
indenture, deed of trust, contract or other agreement or instrument to which the
Indenture Trustee is a party or by which it is bound; or (ii) results or will
result in a violation of any statute, rule, regulation, order, judgment or
decree applicable to the Indenture Trustee of any court or governmental
authority having jurisdiction over the Indenture Trustee or its subsidiaries
which violation would materially and adversely affect the Indenture Trustee’s
performance of its duties hereunder; and

 

(f) There are no actions, suits or proceedings before or against or
investigations of, the Indenture Trustee, pending or to the knowledge of the
Indenture Trustee threatened, before any court, administrative agency or other
tribunal, and no notice of any such action, which, in the Indenture Trustee’s
reasonable judgment, would materially and adversely affect the performance by
the Indenture Trustee of its obligations under this Agreement, or the validity
or enforceability of this Agreement.

 

13



--------------------------------------------------------------------------------

It is understood and agreed that the representations, warranties and covenants
set forth in this Section 3.04 shall survive delivery of the respective
Indenture Trustee’s Mortgage Files to the Indenture Trustee.

 

Section 3.05. Covenants and Representations of the Sponsor and Servicer
Regarding Prepayment Charges.

 

(a) The Servicer covenants that it will not waive any Prepayment Charge or part
of a Prepayment Charge unless in connection with a Mortgage Loan that is in
default or for which a default is reasonably foreseeable.

 

(b) The Sponsor hereby represents and warrants that the information set forth in
the Prepayment Charge Schedule is complete, true and correct in all material
respects at the date or dates respecting which such information is furnished and
each Prepayment Charge is permissible and enforceable in accordance with its
terms (except to the extent that the enforceability thereof may be limited by
bankruptcy, insolvency, moratorium, receivership and other similar laws relating
to creditors’ rights generally) under applicable law.

 

(c) Upon discovery by the Sponsor or the Indenture Trustee of a breach of the
foregoing, the party discovering such breach shall give prompt written notice to
the other parties. Within 60 days of the earlier of discovery by the Servicer or
receipt of notice by the Servicer of breach, the Servicer shall cure such breach
in all material respects. If the covenant made by the Servicer in clause (a)
above is breached the Servicer must pay into the Collection Account the amount
of the waived Prepayment Charge. If the representation made by the Sponsor in
clause (b) above is breached, the Sponsor must pay into the Collection Account
the amount of the scheduled Prepayment Charge, less any amount previously
collected and paid by the Servicer into the Collection Account. The foregoing
obligations of the Servicer and the Sponsor shall be the sole and exclusive
remedies for a breach of this Section 3.05(a) or (b).

 

Section 3.06. Representations, Warranties and Covenants of the Seller. The
Seller hereby represents, warrants and covenants to the Indenture Trustee, the
Trust, the Swap Provider, the Sponsor and the Servicer that as of the date of
this Agreement or as of such date specifically provided herein:

 

(a) The Seller is a Maryland real estate investment trust duly organized,
validly existing and in good standing under the laws of the State of Maryland.

 

(b) The Seller has the trust power and authority to convey the Mortgage Loans
and to execute, deliver and perform, and to enter into and consummate the
transactions contemplated by this Agreement.

 

(c) This Agreement has been duly and validly authorized, executed and delivered
by the Seller, all requisite corporate action having been taken, and, assuming
the due authorization, execution and delivery hereof by the other parties
hereto, constitutes or will constitute the legal, valid and binding agreement of
the Seller, enforceable against the Seller in accordance with its terms, except
as such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights of

 

14



--------------------------------------------------------------------------------

creditors generally, and by general equity principles (regardless of whether
such enforcement is considered in a proceeding in equity or at law).

 

(d) No consent, approval, authorization or order of or registration or filing
with, or notice to, any governmental authority or court is required for the
execution, delivery and performance of or compliance by the Seller with this
Agreement or the consummation by the Seller of any of the transactions
contemplated hereby, except as have been made on or prior to the Closing Date.

 

(e) None of the execution and delivery of this Agreement, the consummation of
the transactions contemplated hereby or thereby, or the fulfillment of or
compliance with the terms and conditions of this Agreement, (i) conflicts or
will conflict with or results or will result in a breach of, or constitutes or
will constitute a default or results or will result in an acceleration under (A)
the certificate of trust or bylaws of the Seller, or (B) of any term, condition
or provision of any material indenture, deed of trust, contract or other
agreement or instrument to which the Seller or any of its subsidiaries is a
party or by which it or any of its subsidiaries is bound; (ii) results or will
result in a violation of any law, rule, regulation, order, judgment or decree
applicable to the Seller of any court or governmental authority having
jurisdiction over the Seller or its subsidiaries; or (iii) results in the
creation or imposition of any lien, charge or encumbrance which would have a
material adverse effect upon the Mortgage Loans or any documents or instruments
evidencing or securing the Mortgage Loans.

 

(f) Except as set forth in the Prospectus Supplement under the heading “Risk
Factors,” there are no actions, suits or proceedings before or against or
investigations of, the Seller pending, or to the knowledge of the Seller,
threatened, before any court, administrative agency or other tribunal, and no
notice of any such action, which, in the Seller’s reasonable judgment, might
materially and adversely affect the performance by the Seller of its obligations
under this Agreement, or the validity or enforceability of this Agreement.

 

(g) The Seller is not in default with respect to any order or decree of any
court or any order, regulation or demand of any federal, state, municipal or
governmental agency that may materially and adversely affect its performance
hereunder.

 

(h) The Seller hereby covenants that it will file a federal income tax return
for its taxable year ending December 31, 2004 on Internal Revenue Service Form
1120 REIT on which the Seller elects to be taxed as a REIT. The Seller hereby
represents that it has been organized in conformity with the requirements for
qualification for taxation as a REIT and hereby covenants that it at all times
the Seller owns Trust Certificates, either directly, or indirectly through one
or more Qualified REIT Subsidiaries, will conduct its operations so as to
qualify as a REIT. If, at any time the Seller owns Trust Certificates, either
directly, or indirectly through one or more Qualified REIT Subsidiaries, the
Seller determines that is has failed to qualify as a REIT, the Seller shall,
within 30 days of such discovery, notify the Indenture Trustee of such failure.

 

It is understood and agreed that the representations, warranties and covenants
set forth in this Section 3.06 shall survive delivery of the respective
Indenture Trustee’s Mortgage Files to the Indenture Trustee and shall inure to
the benefit of the Indenture Trustee.

 

15



--------------------------------------------------------------------------------

ARTICLE IV

 

THE MORTGAGE LOANS

 

Section 4.01. Representations and Warranties Concerning the Mortgage Loans. The
Sponsor makes the following representations and warranties to the Seller, the
Servicer, the Indenture Trustee, the Swap Provider and the Trust as to the
Mortgage Loans on which the Trust relies in accepting the Mortgage Loans in
trust and executing the Notes. All uses and variations of the word “enforceable”
in this Section 4.01, shall be deemed to be qualified as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether considered in a proceeding or action in equity or
at law). With respect to the representations and warranties stated in Sections
4.01(i), (r), (ddd), (eee) and (fff), the Sponsor makes such representations and
warranties on behalf of itself and the Seller. Such representations, warranties
and covenants are made or deemed to be made as of the Closing Date.

 

(a) The information with respect to each Mortgage Loan set forth in the Mortgage
Loan Schedule is true and correct as of the Cut-Off Date, based on Cut-Off Date
Principal Balances.

 

(b) Each Mortgage Loan is being serviced either (i) through the Servicer or (ii)
a Person controlling, controlled by or under common control with the Servicer
and qualified to service mortgage loans.

 

(c) Each Mortgage Loan was underwritten or reunderwritten pursuant to the
Underwriting Guidelines which conform in all material respects to the
description thereof set forth in the Prospectus Supplement.

 

(d) All of the original or certified documentation required to be delivered to
the Indenture Trustee pursuant to this Agreement (including all material
documents related thereto) with respect to each Mortgage Loan has been or will
be delivered to the Indenture Trustee in accordance with the terms of this
Agreement. Each of the documents and instruments specified to be included
therein has been duly executed and in due and proper form, and each such
document or instrument is in a form generally acceptable to prudent mortgage
lenders that regularly originate or purchase mortgage loans comparable to the
Mortgage Loans for sale to prudent investors in the secondary market that invest
in mortgage loans such as the Mortgage Loans.

 

(e) [Reserved.]

 

(f) Each Mortgaged Property is improved by a single (one to four) family
residential dwelling, which may include condominiums, individual units in a
planned unit development and townhouses but shall not include cooperatives.

 

(g) No Mortgage Loan had an LTV at origination in excess of 100% (references to
loan-to-value ratios are references to combined loan-to-value ratios with
respect to second-lien Mortgage Loans).

 

16



--------------------------------------------------------------------------------

(h) Each Mortgage Loan is a valid, subsisting enforceable and perfected first or
second lien as identified on the Mortgage Loan Schedule on the Mortgaged
Property and subject in all cases to the exceptions to title set forth in the
title insurance policy, with respect to the related Mortgage Loan, which
exceptions are generally acceptable to banking institutions in connection with
their regular mortgage lending activities, and such other exceptions to which
similar properties are commonly subject and which do not individually, or in the
aggregate, materially and adversely affect the benefits of the security intended
to be provided by such Mortgage. At the time each Mortgage Loan was originated,
the originator was a mortgagee approved by the Secretary of Housing and Urban
Development pursuant to Sections 203 and 211 of the National Housing Act or a
savings and loan association, a savings bank, a commercial bank or similar
banking institution which was supervised and examined by a federal or state
authority or a mortgage banker or broker licensed or authorized to do business
in the jurisdiction in which the related Mortgaged Property is located, applying
the same standards and procedures used by the Sponsor in originating Mortgage
Loans directly.

 

(i) Immediately prior to the transfer and assignment of the Mortgage Loans to
the Seller pursuant to the Contribution Agreement, the Sponsor held good and
marketable title to, and was the sole owner of each Mortgage Loan, subject to no
liens, charges, mortgages or encumbrances or rights of others, except liens of
third party warehouse lenders that will be released simultaneously with the
transfer and assignment contemplated herein; and immediately prior to the
transfer and assignment herein contemplated, the Seller held good and marketable
title to, and was the sole owner of, each Mortgage Loan subject to no liens,
charges, mortgages, encumbrances or rights of others except liens which will be
released simultaneously with such transfer and assignment; and immediately upon
the transfer and assignment herein contemplated, the Indenture Trustee will hold
good and marketable title to, and be the sole owner of, each Mortgage Loan
subject to no liens, charges, mortgages, encumbrances or rights of others except
liens which will be released simultaneously with such transfer and assignment.

 

(j) There is no delinquent tax or assessment lien on any Mortgaged Property, and
each Mortgaged Property is free of substantial damage and is in good repair.

 

(k) There is no valid and enforceable right of rescission, set-off, defense or
counterclaim to any Mortgage Note or Mortgage, including the obligation of the
related Mortgagor to pay the unpaid principal of or interest on such Mortgage
Note or the defense of usury, nor will the operation of any of the terms of the
Mortgage Note or the Mortgage, or the exercise of any right thereunder, render
either the Mortgage Note or the Mortgage unenforceable in whole or in part, or
subject to any right of rescission, set-off, counterclaim or defense, including
the defense of usury, and no such right of rescission, set-off, counterclaim or
defense has been asserted with respect thereto.

 

(l) There is no mechanics’ lien or claim for work, labor or material affecting
any Mortgaged Property which is or may be a lien prior to, or equal with and no
rights are outstanding that under the law gives rise to such liens, the lien of
the related Mortgage except those which are insured against by any title
insurance policy referred to in paragraph (n) below.

 

(m) Each Mortgage Loan at the time it was made complied with, and each Mortgage
Loan at all times was serviced in compliance with, in each case, in all material

 

17



--------------------------------------------------------------------------------

respects, applicable local, state and federal laws and regulations, including,
without limitation, the federal Truth-in-Lending Act and other consumer
protection laws, the Home Ownership and Equity Protection Act of 1994, real
estate settlement procedure, usury, equal credit opportunity, disclosure and
recording laws and all applicable predatory and abusive lending laws.

 

(n) With respect to each Mortgage Loan, a lender’s title insurance policy,
issued in standard California Land Title Association form or American Land Title
Association form, or other form acceptable in a particular jurisdiction by a
title insurance company authorized to transact business in the state in which
the related Mortgaged Property is situated, in an amount at least equal to the
original Principal Balance of such Mortgage Loan insuring the mortgagee’s
interest under the related Mortgage Loan as the holder of a valid first mortgage
lien of record on the real property described in the related Mortgage, as the
case may be, subject only to exceptions of the character referred to in
paragraph (h) above, was effective on the date of the origination of such
Mortgage Loan, and, as of the Closing Date such policy will be valid and inure
to the benefit of the Indenture Trustee on behalf of the Noteholders.

 

(o) The improvements upon each Mortgaged Property are covered by a valid and
existing hazard insurance policy (which may be a blanket policy of the type
described in this Agreement) with a generally acceptable carrier that provides
for fire and extended coverage representing coverage not less than the least of
(i) the outstanding Principal Balance of the related Mortgage Loan, (ii) the
minimum amount required to compensate for damage or loss on a replacement cost
basis or (iii) the full insurable value of the Mortgaged Property.

 

(p) If any Mortgaged Property is in an area identified in the Federal Register
by the Federal Emergency Management Agency as having special flood hazards, a
flood insurance policy (which may be a blanket policy of the type described in
this Agreement) in a form meeting the requirements of the current guidelines of
the Federal Insurance Administration is in effect with respect to such Mortgaged
Property with a generally acceptable carrier in an amount representing coverage
not less than the least of (i) the outstanding Principal Balance of the related
Mortgage Loan (together, in the case of a second mortgage loan, with the
outstanding principal balance of the first mortgage loan), (ii) the minimum
amount required to compensate for damage or loss on a replacement cost basis or
(iii) the maximum amount of insurance that is available under the Flood Disaster
Protection Act of 1973.

 

(q) Each Mortgage and Mortgage Note is the legal, valid and binding obligation
of the maker thereof and is enforceable in accordance with its terms, except
only as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity (whether
considered in a proceeding or action in equity or at law), and all parties to
each Mortgage Loan had full legal capacity to execute all documents relating to
such Mortgage Loan and convey the estate therein purported to be conveyed.

 

(r) The Sponsor has directed and the Seller has caused to be performed any and
all acts required to be performed to preserve the rights and remedies of the
Indenture Trustee in any Insurance Policies applicable to any Mortgage Loan
delivered by the Sponsor or the Seller including, to the extent such Mortgage
Loan is not covered by a blanket policy described in this Agreement, any
necessary notifications of insurers, assignments of policies or interests
therein,

 

18



--------------------------------------------------------------------------------

and establishments of coinsured, joint loss payee and mortgagee rights in favor
of the Indenture Trustee.

 

(s) The Sponsor has caused or will have caused, within ten days, the filing of
all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under applicable law in order to perfect the security
interest in the original Mortgage Note and all subsequent assignments of the
original Mortgage, granted to the Indenture Trustee hereunder, subject to the
provisions of Section 2.05(b) of this Agreement.

 

(t) The terms of each Mortgage Note and each Mortgage have not been impaired,
altered, waived or modified in any respect, except by a written instrument which
has been recorded, if necessary, to protect the interest of the Noteholders and
which has been delivered to the Indenture Trustee.

 

(u) The proceeds of each Mortgage Loan have been fully disbursed, and there is
no obligation on the part of the mortgagee to make future advances thereunder.
All costs, fees and expenses incurred in making or closing or recording such
Mortgage Loans were paid.

 

(v) Except as otherwise required by law or pursuant to the statute under which
the related Mortgage Loan was made, the related Mortgage Note is not and has not
been secured by any collateral, pledged account or other security except the
lien of the corresponding Mortgage.

 

(w) No Mortgage Loan was originated under a buydown plan.

 

(x) No Mortgage Loan provides for negative amortization, has a shared
appreciation feature, or other contingent interest feature.

 

(y) Each Mortgaged Property is located in the state identified in the Mortgage
Loan Schedule and consists of one or more parcels of real property with a
residential dwelling erected thereon and that no residence or dwelling is a
mobile home.

 

(z) Each Mortgage securing a Mortgage Note contains a provision for the
acceleration of the payment of the unpaid Principal Balance of the related
Mortgage Loan in the event the related Mortgaged Property is sold without the
prior consent of the mortgagee thereunder.

 

(aa) Any advances made after the date of origination of a Mortgage Loan but
prior to the Cut-Off Date, have been consolidated with the outstanding principal
amount secured by the related Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term reflected
on the Mortgage Loan Schedule. The consolidated principal amount does not exceed
the original principal amount of the related Mortgage Loan. No Mortgage Note
permits or obligates the Seller, the Servicer, the Sponsor or any other Person
to make future advances to the related Mortgagor at the option of the Mortgagor.

 

(bb) There is no proceeding pending or threatened for the total or partial
condemnation of any Mortgaged Property, nor is such a proceeding currently
occurring, and each

 

19



--------------------------------------------------------------------------------

Mortgaged Property is undamaged by waste, fire, earthquake or earth movement,
flood, tornado or other casualty, so as to affect adversely the value of the
Mortgaged Property as security for the Mortgage Loan or the use for which the
premises were intended.

 

(cc) All of the improvements which were included for the purposes of determining
the Appraised Value of any Mortgaged Property lie wholly within the boundaries
and building restriction lines of such Mortgaged Property, and no improvements
on adjoining properties encroach upon such Mortgaged Property, except as stated
in the related title insurance policy and affirmatively insured.

 

(dd) No improvement located on or being part of any Mortgaged Property is in
violation of any applicable zoning law or regulation. As of the related date of
origination, all inspections, licenses and certificates required to be made or
issued with respect to all occupied portions of each Mortgaged Property and,
with respect to the use and occupancy of the same, including, but not limited
to, certificates of occupancy and fire underwriting certificates, have been made
or obtained from the appropriate authorities and such Mortgaged Property is
lawfully occupied under the applicable law.

 

(ee) With respect to each Mortgage constituting a deed of trust, a trustee, duly
qualified under applicable law to serve as such, has been properly designated
and currently so serves and is named in such Mortgage, and no fees or expenses
are or will become payable by the Sponsor, the Seller, or the Trust to the
trustee under the deed of trust, except in connection with a trustee’s sale
after default by the related Mortgagor.

 

(ff) [Reserved.]

 

(gg) [Reserved.]

 

(hh) Each Mortgage contains customary and enforceable provisions which render
the rights and remedies of the holder thereof adequate for the realization
against the related Mortgaged Property of the benefits of the security,
including (i) in the case of a Mortgage designated as a deed of trust, by
trustee’s sale and (ii) otherwise by judicial foreclosure. There is no homestead
or other exemption available which materially interferes with the right to sell
the related Mortgaged Property at a trustee’s sale or the right to foreclose the
related Mortgage.

 

(ii) There is no default, breach, violation or event of acceleration existing
under any Mortgage or the related Mortgage Note and no event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event of acceleration; and the
Seller has not waived any default, breach, violation or event of acceleration.

 

(jj) No instrument of release or waiver has been executed in connection with any
Mortgage Loan, and no Mortgagor has been released, in whole or in part.

 

(kk) [Reserved.]

 

(ll) The Sponsor has no actual knowledge that there exists on any Mortgaged
Property any hazardous substances, hazardous wastes or solid wastes, as such
terms are defined

 

20



--------------------------------------------------------------------------------

in the CERCLA, the Resource Conservation and Recovery Act of 1976, or other
federal, state or local environmental legislation.

 

(mm) No action, error, omission, misrepresentation, negligence, fraud or similar
occurrence with respect to the origination of a Mortgage Loan has taken place on
the part of any person, including, without limitation, the Mortgagor, any
appraiser, any builder or developer, or any other party involved in the
origination of the Mortgage Loan or in the application of any insurance in
relation to such Mortgage Loan.

 

(nn) The Sponsor has not solicited the Mortgagor in connection with any
refinancing.

 

(oo) If the Mortgage Loan is an adjustable rate Mortgage Loan, all of the
adjustments to the Mortgage Interest Rate, to the amount of the monthly payment,
and to the principal balance have been made in accordance with the terms of the
related Mortgage Note.

 

(pp) The origination and collection practices used with respect to the Mortgage
Loan have been in all respects legal, proper, prudent and customary in the
mortgage origination and servicing business.

 

(qq) An appraisal of the related Mortgaged Property was made and signed, prior
to the approval of the Mortgage Loan application, by a qualified appraiser who
met the requirements of the Sponsor’s appraisal policy and procedures and who
had no interest, direct or indirect in the Mortgaged Property or in any loan
made on the security thereof, whose compensation was not affected by the
approval or disapproval of the Mortgage Loan.

 

(rr) The Mortgagor has received all disclosure materials required by applicable
law with respect to the making of adjustable rate mortgage loans; and if the
Mortgage Loan is a refinanced Mortgage Loan, the Mortgagor has received all
disclosure and rescission materials required by applicable law with respect to
the making of a refinanced Mortgage Loan, and evidence of such receipt is and
will remain in the Servicer’s file.

 

(ss) If the residential dwelling on the Mortgaged Property is a condominium unit
or a unit in a planned unit development (other than a de minimis planned unit
development), such condominium or planned unit development project meets the
Sponsor’s eligibility requirements.

 

(tt) None of the Mortgage Loans was more than one payment past due or had been
dishonored. None of the Mortgage Loans have been thirty or more days delinquent
more than one time in the twelve months preceding the Cut-Off Date.

 

(uu) The Sponsor has not advanced funds, or induced, solicited or knowingly
received any advance of funds by a person other than the Mortgagor, directly or
indirectly, for the payment of any amount required under the Mortgage Loan,
except for interest prepaid upon the closing of the Mortgage Loan. No Mortgage
Loan contains any provision pursuant to which Monthly Payments are: (i) paid or
partially paid with funds deposited in any separate account established by the
Sponsor, the Mortgagor, or anyone on behalf of the Mortgagor or (ii) paid by any
source other than the Mortgagor. The Mortgage Loan is not deemed a graduated
payment

 

21



--------------------------------------------------------------------------------

mortgage loan and the Mortgage Loan does not have a shared appreciation or other
contingent interest feature.

 

(vv) No foreclosure proceedings are pending against the Mortgaged Property and
the Mortgage Loan is not subject to any pending bankruptcy or insolvency
proceeding, and to the Sponsor’s best knowledge, no material litigation or
material lawsuit relating to the Mortgage Loan is pending.

 

(ww) Principal payments on the Mortgage Loan commenced or will commence within
sixty days after the proceeds of the Mortgage Loan were disbursed.

 

(xx) With respect to escrow deposits, if any, all such payments are in the
possession of, or under the control of, the Servicer and there exists no
deficiencies in connection therewith for which customary arrangements for
repayment thereof have not been made or could be made. No escrow deposits or
escrow advances or other charges or payments due the Servicer have been
capitalized under any Mortgage or the related Mortgage Note.

 

(yy) With respect to the conveyance of the Mortgage Loans by the Sponsor to the
Seller, the Sponsor used no selection procedures that identified the Mortgage
Loans as being less desirable or valuable than other comparable mortgage loans
originated or acquired by the Sponsor. The Mortgage Loans are representative of
the Sponsor’s portfolio of fixed-rate or adjustable-rate mortgage loans, as
applicable. With respect to the conveyance of the Mortgage Loans pursuant to
this Agreement, the Seller used no selection procedures that identified the
Mortgage Loans as being less desirable or valuable than other comparable
mortgage loans originated or acquired by the Seller. The Mortgage Loans are
representative of the Seller’s portfolio of fixed-rate or adjustable-rate
mortgage loans, as applicable.

 

(zz) Each Mortgage Loan conforms, and all such Mortgage Loans in the aggregate
conform in all material respects to the description thereof set forth in the
Prospectus Supplement.

 

(aaa) All requirements for the valid transfer of each Insurance Policy,
including any assignments or notices required in each Insurance Policy, have
been satisfied.

 

(bbb) This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Mortgage Loans in favor of the Indenture
Trustee, which security interest is prior to all other liens, and is enforceable
as such as against creditors of and purchasers from the Seller.

 

(ccc) The Mortgage Loans constitute “instruments” within the meaning of the
applicable UCC.

 

(ddd) The Sponsor received all consents and approvals required by the terms of
the Mortgage Loans to the contribution of the Mortgage Loans pursuant to the
Contribution Agreement to the Seller and the Seller has received all consents
and approvals required by the terms of the Mortgage Loans to the sale of the
Mortgage Loans hereunder to the Owner Trustee and the subsequent pledge to the
Indenture Trustee.

 

22



--------------------------------------------------------------------------------

(eee) Other than the security interest granted to the Indenture Trustee pursuant
to the Indenture, neither the Sponsor nor the Seller has pledged, assigned,
sold, granted a security interest in, or otherwise conveyed any of the Mortgage
Loans. Neither the Sponsor nor the Seller has authorized the filing of nor is
aware of any financing statements against the Sponsor or the Seller that include
a description of collateral covering the Mortgage Loans other than any financing
statement relating to the security interest granted to the Indenture Trustee
hereunder or that has been terminated. Neither the Sponsor nor the Seller is
aware of any judgment or tax lien filings affecting the Mortgage Loans against
either the Seller or the Sponsor.

 

(fff) All financing statements filed or to be filed against the Sponsor or the
Seller in favor of the Indenture Trustee in connection herewith describing the
Mortgage Loans contain a statement to the following effect: “A purchase of or
security interest in any collateral described in this financing statement will
violate the rights of the Indenture Trustee.”

 

(ggg) None of the Mortgage Loans are classified as (a) “high cost” loans under
the Home Ownership and Equity Protection Act of 1994 or (b) “high cost,”
“threshold,” “covered”, “predatory” or “abusive” loans under any other
applicable state, federal or local law (including without limitation any
regulation or ordinance) (or a similarly classified loan using different
terminology under a law imposing heightened regulatory scrutiny or additional
legal liability for residential mortgage loans having high interest rates,
points and/or fees).

 

(hhh) No proceeds from any Mortgage Loan were used to finance single-premium
credit insurance policies.

 

(iii) No Mortgage Loan is a “High Cost Home Loan” or “Covered Loan,” as
applicable, (as such terms are defined in the then current Standard & Poor’s
LEVELS Glossary which is now Version 5.6b Revised, Appendix E) and no Mortgage
Loan originated on or after October 1, 2002 through March 6, 2003 is governed by
the Georgia Fair Lending Act. No Mortgage Loan that was originated on or after
October 1, 2002 and before March 7, 2003 is secured by property located in the
State of Georgia. There is no Mortgage Loan that was originated on or after
March 7, 2003 which is a “high cost home loan” as defined under the Georgia Fair
Lending Act.

 

(jjj) No Mortgage Loan is secured by a leasehold interest, unless such leasehold
interest extends 60 months beyond the stated maturity of the Mortgage Note.

 

(kkk) There is no pending action or proceeding directly involving the Mortgaged
Property in which compliance with any environmental law, rule or regulation is
an issue. Based upon customary and prudent residential mortgage industry
underwriting standards, there is no violation of any environmental law, rule or
regulation with respect to the Mortgaged Property, and nothing further remains
to be done to satisfy in full all requirements of each such law, rule or
regulation constituting a prerequisite to use and enjoyment of said property.

 

(lll) The Mortgagor has not notified Accredited, and Accredited has no knowledge
of any relief requested or allowed to the Mortgagor under the Servicemembers
Civil Relief Act or any similar state statute.

 

23



--------------------------------------------------------------------------------

(mmm) No Mortgage Loan was made in connection with the construction (other than
a “construct to perm” loan) or rehabilitation of a Mortgaged Property or
facilitating the trade in or exchange of a Mortgaged Property.

 

(nnn) Accredited has complied with all applicable anti money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001
(collectively, the “Anti-Money Laundering Laws”).

 

(ooo) No Mortgage Loan imposes a Prepayment Charge for a term in excess of five
years.

 

(ppp) No Mortgage Loan is a “High-Cost Home Loan” as defined in the New Jersey
Home Ownership Act, effective as of November 27, 2003, or the Home Loan
Protection Act of New Mexico, effective as of January 1, 2004.

 

(qqq) No Mortgage Loan is a “High-Cost Home Loan” as defined in the
Massachusetts Predatory Home Loan Practice Act effective November 7, 2004 (MA
House Bill 4880).

 

(rrr) With respect to the Mortgage Loans in Group I, (i) no Mortgage Loan
imposes a Prepayment Charge for a term in excess of three years, (ii) the
servicer for each Mortgage Loan has fully furnished (and, on a going forward
basis, will fully furnish), in accordance with the Fair Credit Reporting Act and
its implementing regulations, accurate and complete information (i.e., favorable
and unfavorable) on its borrower credit files to Equifax, Experian, and Trans
Union Credit Information Company (three of the credit repositories), on a
monthly basis, (iii) with respect to any Mortgage Loan originated on or after
August 1, 2004, neither the related mortgage nor the related mortgage note
requires the borrower to submit to arbitration to resolve any dispute arising
out of or relating in any way to the mortgage loan transaction, (iv) no Mortgage
Loan is covered by the Home Ownership and Equity Protection Act of 1994
(“HOEPA”), (v) no Mortgage Loan is a “high cost home,” “covered” (excluding home
loans defined as “covered home loans” in the New Jersey Home Ownership Security
Act of 2002 that were originated between November 26, 2003 and July 7, 2004),
“high risk home” or “predatory” loan under any applicable state, federal or
local law (or a similarly classified loan using different terminology under a
law imposing heightened regulatory scrutiny or additional legal liability for
residential mortgage loans having high interest rates, points and/or fees), and
(vi) the original Principal Balance of each Mortgage Loan was within Freddie
Mac’s dollar amount limits for conforming one- to four-family mortgage loans, as
follows:

 

Number of Units


--------------------------------------------------------------------------------

  

Maximum Original Loan Amount of First Mortgage

--------------------------------------------------------------------------------

  

Continental United States or Puerto Rico

--------------------------------------------------------------------------------

  

Alaska, Guam, Hawaii or Virgin Islands

--------------------------------------------------------------------------------

1    359,650    539,475 2    460,400    690,000 3    556,500    834,750 4   
691,600    1,037,550

 

24



--------------------------------------------------------------------------------

(sss) A breach of any one of the representations set forth in paragraphs (ggg),
(hhh), (iii) and (qqq) above, will be deemed to materially and adversely affect
the interests of the Noteholders and shall require a repurchase of the affected
Mortgage Loan pursuant to Section 4.02.

 

It is understood and agreed that the representations, warranties and covenants
set forth in this Section 4.01 shall survive delivery of the respective
Indenture Trustee’s Mortgage Files to the Indenture Trustee and shall inure to
the benefit of the Indenture Trustee on behalf of the Noteholders.

 

Section 4.02. Purchase and Substitution. (a) It is understood and agreed that
the representations and warranties set forth in Section 4.01 shall survive the
transfer of the Mortgage Loans by the Seller to the Trust, the subsequent pledge
thereof by the Trust to the Indenture Trustee, for the benefit of the
Noteholders, and the delivery of the Notes to the Noteholders, and shall
continue in full force and effect, notwithstanding any restrictive or qualified
endorsement on the Mortgage Notes and notwithstanding subsequent termination of
this Agreement.

 

(b) Upon discovery by the Seller, the Sponsor, the Servicer, the Indenture
Trustee or a Noteholder of a breach of any of the representations and warranties
in Section 4.01 which materially and adversely affects the value of any Mortgage
Loan, or which materially and adversely affects the interests of the Noteholders
in the related Mortgage Loan, the party discovering such breach or failure shall
promptly (and in any event within five (5) days of the discovery) give written
notice thereof to the others. Within sixty (60) days of the earlier of its
discovery or its receipt of notice of any breach of a representation or
warranty, the Seller shall, and if the Seller fails to, then the Sponsor shall
(a) promptly cure such breach in all material respects, (b) purchase such
Mortgage Loan on a Servicer Remittance Date, in the manner and at the price
specified in Section 2.06(b) and this Section 4.02, or (c) remove such Mortgage
Loan from the Trust Estate (in which case it shall become a Deleted Mortgage
Loan) and substitute one or more Qualified Substitute Mortgage Loans in the
manner specified in Section 2.06 and this Section 4.02. The Indenture Trustee
shall deliver prompt written notice to the Rating Agencies of any repurchase or
substitution made pursuant to this Section 4.02 or Section 2.06(b).

 

(c) As to any Deleted Mortgage Loan for which the Seller or the Sponsor
substitutes a Qualified Substitute Mortgage Loan or Loans, the Servicer shall
cause the Seller or Sponsor to effect such substitution by delivering to the
Indenture Trustee a certification, in the form attached hereto as Exhibit F,
executed by a Servicing Officer, and the documents described in Sections
2.05(a)(i)-(vi) for such Qualified Substitute Mortgage Loan or Loans.

 

(d) The Servicer shall deposit in the Collection Account all payments received
in connection with such Qualified Substitute Mortgage Loan or Loans after the
date of such substitution. Monthly Payments due with respect to Qualified
Substitute Mortgage Loans in or before the Due Period in which the substitution
occurs shall not be part of the Trust Estate and will be retained by the Sponsor
on the next succeeding Payment Date. For the Due Period in which the
substitution occurs, distributions to Noteholders will include the Monthly
Payment due on any Deleted Mortgage Loan for such Due Period and thereafter the
Sponsor shall be entitled to retain all amounts received in respect of such
Deleted Mortgage Loan. The Servicer shall give written notice to the Indenture
Trustee that such substitution has taken place and shall amend the

 

25



--------------------------------------------------------------------------------

Mortgage Loan Schedule to reflect the removal of such Deleted Mortgage Loan from
the terms of this Agreement and the substitution of the Qualified Substitute
Mortgage Loan or Loans. Upon such substitution, such Qualified Substitute
Mortgage Loan or Loans shall be subject to the terms of this Agreement in all
respects.

 

(e) With respect to any Mortgage Loan that has been converted to an REO Mortgage
Loan, all references in this Section 4.02 or Section 2.06 to “Mortgage Loan”
shall be deemed to also refer to the REO Mortgage Loan. With respect to any
Mortgage Loan that the Seller and Sponsor are required to repurchase that is or
becomes a Liquidated Mortgage Loan, in lieu of repurchasing such Mortgage Loan,
the Servicer shall deposit into the Payment Account, pursuant to Section 8.01 of
the Indenture, an amount equal to the amount of the Liquidated Loan Loss, if
any, incurred in connection with the liquidation of such Mortgage Loan within
the same time period in which the Servicer, Seller or Sponsor would have
otherwise been required to repurchase such Mortgage Loan.

 

(f) It is understood and agreed that the obligations of the Seller and the
Sponsor set forth in Sections 2.06 and 4.02 to cure, purchase or substitute for
a defective Mortgage Loan, or to indemnify as described in Section 4.02(g)
constitute the sole remedies of the Indenture Trustee and the Noteholders
respecting a breach of the representations and warranties of the Sponsor set
forth in Section 4.01 of this Agreement.

 

(g) The Sponsor shall be obligated to indemnify the Seller, the Indenture
Trustee, the Trust, the Owner Trustee and the Noteholders for any third party
claims arising out of a breach by the Sponsor of representations or warranties
regarding the Mortgage Loans.

 

ARTICLE V

 

ADMINISTRATION AND SERVICING OF THE MORTGAGE LOANS

 

Section 5.01. The Servicer. (a) The Servicer shall service and administer the
Mortgage Loans in accordance with this Agreement and in accordance with Accepted
Servicing Practices, and shall have full power and authority, acting alone, to
do or cause to be done any and all things in connection with such servicing and
administration which it may deem necessary or desirable.

 

(b) The Servicer shall exercise its discretion consistent with Accepted
Servicing Practices and the terms of this Agreement, with respect to the
enforcement of defaulted Mortgage Loans in such manner as will maximize the
receipt of principal and interest with respect thereto, including but not
limited to the sale of such Mortgage Loan to a third party, the modification of
such Mortgage Loan, or foreclosure upon the related property with a Mortgage and
disposition thereof.

 

(c) The duties of the Servicer shall include collecting and posting of all
payments, responding to inquiries of Mortgagors or by federal, state or local
government authorities with respect to the Mortgage Loans, investigating
delinquencies, reporting tax information to Mortgagors in accordance with its
customary practices and accounting for collections and furnishing monthly and
annual statements to the Indenture Trustee with respect to distributions, paying
Compensating Interest and making Delinquency Advances and Servicing

 

26



--------------------------------------------------------------------------------

Advances pursuant hereto. The Servicer shall follow its customary standards,
policies and procedures in performing its duties as Servicer. The Servicer shall
cooperate with the Indenture Trustee and furnish to the Indenture Trustee with
reasonable promptness information in its possession as may be necessary or
appropriate to enable the Indenture Trustee to perform its tax reporting duties
hereunder. The Indenture Trustee shall furnish the Servicer with any powers of
attorney and other documents as the Indenture Trustee shall deem necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder; provided, however, the Servicer shall prepare for and deliver
to the Indenture Trustee for its execution any such powers of attorney;
provided, further, that the Indenture Trustee shall not be responsible for any
misuse of any such power of attorney. Notwithstanding anything contained herein
to the contrary, the Servicer shall not, without the Indenture Trustee’s written
consent, other than routine foreclosure actions: (i) initiate any action, suit
or proceeding directly relating to the servicing of the Mortgage Loan solely
under the Indenture Trustee’s name without indicating the Servicer’s
representative capacity, (ii) initiate any other action, suit or proceeding not
directly relating to the servicing of any Mortgage Loan (including but not
limited to actions, suits or proceedings against Noteholders or
Certificateholders, or against the Seller for breaches of representations and
warranties) solely under the Indenture Trustee’s name, (iii) engage counsel to
represent the Indenture Trustee in any action, suit or proceeding not directly
related to the servicing of any Mortgage Loan (including but not limited to
actions, suits or proceedings against Noteholders or Certificateholders, or
against the Seller for breaches of representations and warranties, or (iv)
prepare, execute or deliver any government filings, forms, permits,
registrations or other documents or take any action with the intent to cause,
and that actually causes, the Indenture Trustee to be registered to do business
in any state.

 

(d) [Reserved.]

 

(e) The Servicer shall, in accordance with Accepted Servicing Practices, have
the right to approve requests of Mortgagors for consent to (i) partial releases
of Mortgage Loans and (ii) alterations, removal, demolition or division of
Mortgaged Properties subject to Mortgage Loans. No such request shall be
approved by the Servicer unless: (x) the provisions of the related Mortgage Note
have been complied with; (y) the LTV (which may, for this purpose, be determined
at the time of any such action) after any release does not exceed the LTV set
forth for such Mortgage Loan in the Mortgage Loan Schedule; and (z) the lien
priority, monthly payment, Mortgage Interest Rate or maturity date of the
related Mortgage is not affected except in accordance with Section 5.01(f);
provided, however, that the foregoing requirements (x), (y) and (z) shall not
apply to any such situation described in this paragraph if such situation
results from any condemnation or easement activity by a governmental entity.

 

(f) Notwithstanding anything else contained herein, the Servicer may not agree
to a modification or extension of any Mortgage Loan unless both (i) such
Mortgage Loan is in default or a default thereon is reasonably foreseeable and
(ii) such modification or extension would not result in the Servicer agreeing to
modifications or extensions on Mortgage Loans with Initial Pool Balances of the
related Group of more than 5.0% of the Maximum Collateral Amount. In addition,
the Servicer may not agree to more than (i) one modification or extension with
respect to any individual Mortgage Loan in a calendar year or (ii) three
modifications or extensions of an individual Mortgage Loan during the life of
such Mortgage Loan.

 

27



--------------------------------------------------------------------------------

(g) [Reserved.]

 

(h) Without limiting the generality of the foregoing, but subject to Sections
5.05 and 5.06, the Servicer in its own name may be authorized and empowered
pursuant to a power of attorney executed and delivered by the Indenture Trustee
to execute and deliver, and may be authorized and empowered by the Indenture
Trustee, to execute and deliver, on behalf of itself, the Noteholders and the
Indenture Trustee or any of them, (i) any and all instruments of satisfaction or
cancellation or of partial or full release or discharge and all other comparable
instruments with respect to the Mortgage Loans and with respect to the Mortgaged
Properties, (ii) and to institute foreclosure proceedings or obtain a deed in
lieu of foreclosure so as to effect ownership of any Mortgaged Property on
behalf of the Indenture Trustee, and (iii) to hold title to any Mortgaged
Property upon such foreclosure or deed in lieu of foreclosure on behalf of the
Indenture Trustee; provided, however, that Section 5.07(a) shall constitute a
power of attorney from the Indenture Trustee to the Servicer to execute an
instrument of satisfaction (or assignment of mortgage without recourse) with
respect to any Mortgage Loan paid in full (or with respect to which payment in
full has been escrowed). Subject to Sections 5.05 and 5.06, the Indenture
Trustee shall furnish the Servicer with any powers of attorney and other
documents as the Servicer shall reasonably request to enable the Servicer to
carry out its servicing and administrative duties hereunder; provided, however,
the Servicer shall prepare for and deliver to the Indenture Trustee for its
execution any such powers of attorney; provided, further, that the Indenture
Trustee shall not be responsible for any misuse of any such power of attorney.
Notwithstanding anything contained herein to the contrary, the Servicer shall
not, without the Indenture Trustee’s written consent, other than routine
foreclosure actions: (i) initiate any action, suit or proceeding directly
relating to the servicing of the Mortgage Loan solely under the Indenture
Trustee’s name without indicating the Servicer’s representative capacity, (ii)
initiate any other action, suit or proceeding not directly relating to the
servicing of any Mortgage Loan (including but not limited to actions, suits or
proceedings against Noteholders or Certificateholders, or against the Seller for
breaches of representations and warranties) solely under the Indenture Trustee’s
name, (iii) engage counsel to represent the Indenture Trustee in any action,
suit or proceeding not directly related to the servicing of any Mortgage Loan
(including but not limited to actions, suits or proceedings against Noteholders
or Certificateholders, or against the Seller for breaches of representations and
warranties, or (iv) prepare, execute or deliver any government filings, forms,
permits, registrations or other documents or take any action with the intent to
cause, and that actually causes, the Indenture Trustee to be registered to do
business in any state.

 

(i) The Servicer shall give prompt notice to the Indenture Trustee of any
action, of which the Servicer has actual knowledge, to (i) assert a claim
against the Trust or (ii) assert jurisdiction over the Trust.

 

(j) Servicing Advances incurred by the Servicer in connection with the servicing
of the Mortgage Loans (including any penalties in connection with the payment of
any taxes and assessments or other charges) on any Mortgaged Property shall be
recoverable by the Servicer to the extent described herein.

 

(k) The Servicer shall be entitled to rely, and shall be fully protected in
relying, upon any promissory note, writing, resolution, notice, consent,
certificate, affidavit,

 

28



--------------------------------------------------------------------------------

letter, e-mail, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document reasonably believed by it to be genuine and
correct and to have been signed, sent or made by the proper person or persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to the Mortgagor(s)), independent accountants and other experts selected
by the Servicer.

 

(l) The Servicer shall have no liability to the Seller, the Sponsor, the
Indenture Trustee, the Owner Trustee, any Noteholder or any other Person for any
action taken, or for refraining from the taking of any action, in good faith
pursuant to this Agreement, or for errors in judgment; provided, however, that
the foregoing shall not apply to any breach of representations or warranties
made by the Servicer herein, or to any specific liability imposed upon the
Servicer pursuant to this Agreement or any liability that would otherwise be
imposed upon the Servicer by reason of its willful misconduct, bad faith or
negligence in the performance of its duties hereunder or by reason of its
failure to perform its obligations or duties hereunder.

 

(m) The Servicer further is authorized and empowered by the Indenture Trustee,
on behalf of the Noteholders and the Indenture Trustee, when the Servicer
believes it is appropriate in its best judgment to register any Mortgage Loan on
the MERS System, or cause the removal from the registration of any Mortgage Loan
on the MERS System, to execute and deliver, on behalf of the Indenture Trustee
and the Noteholders or any of them, any and all instruments of assignment and
other comparable instruments with respect to such assignment or re-recording of
a Mortgage in the name of MERS, solely as nominee for the Indenture Trustee and
its successors and assigns. Any expenses incurred in connection with the actions
described in the preceding sentence shall be reimbursable to the Servicer as
Servicing Advances.

 

Section 5.02. Collection of Certain Mortgage Loan Payments; Collection Account.
(a) The Servicer shall make reasonable efforts to collect all payments called
for under the terms and provisions of the Mortgage Loans, and shall, to the
extent such procedures shall be consistent with this Agreement, follow Accepted
Servicing Practices. Consistent with the foregoing, the Servicer may in its
discretion waive any assumption fees or other fees which may be collected in the
ordinary course of servicing such Mortgage Loans.

 

(b) The Servicer shall establish and maintain, in the name of the Indenture
Trustee, a segregated account (the “Collection Account”), in trust for the
benefit of the Noteholders. The Collection Account shall be established and
maintained as an Eligible Account.

 

(c) The Servicer shall deposit in the Collection Account any amounts
representing Monthly Payments on the Mortgage Loans due or to be applied as of a
date after the Cut-Off Date on each Business Day, not more than two Business
Days after the date of collection, the following payments and collections
received or made by it (other than in respect of monthly payments of principal
on and interest of the Mortgage Loans that were due on or before the related
Cut-Off Date and Monthly Payments due on May 1, 2005):

 

(i) payments of interest on the Mortgage Loans including Prepayment Charges;

 

29



--------------------------------------------------------------------------------

(ii) payments of principal of the Mortgage Loans, including Principal
Prepayments;

 

(iii) the Loan Repurchase Price of Mortgage Loans repurchased pursuant to
Sections 2.06(b) or 4.02;

 

(iv) the Substitution Adjustment received in connection with Mortgage Loans for
which Qualified Substitute Mortgage Loans are received pursuant to Sections 2.06
and 4.02;

 

(v) all Net REO Proceeds;

 

(vi) all Net Liquidation Proceeds; and

 

(vii) all Insurance Proceeds (including, for this purpose, any amounts required
to be deposited by the Servicer pursuant to Section 5.04 hereof).

 

It is understood that the Servicer need not deposit amounts representing fees,
late payment charges or extension or other administrative charges (other than
Prepayment Charges) payable by Mortgagors, or amounts received by the Servicer
for the account of Mortgagors for application towards the payment of taxes,
insurance premiums, assessments and similar items or foreclosure proceeds to the
extent payable to the related Mortgagor.

 

(d) The Servicer shall invest any funds in the Collection Account in Permitted
Investments, which shall mature not later than the Business Day next preceding
the Servicer Remittance Date next following the date of such investment (except
that any investment held by the Indenture Trustee may mature on such Servicer
Remittance Date) and shall not be sold or disposed of prior to its maturity. All
net income and gain realized from any such investment shall be for the benefit
of the Servicer and shall be subject to its withdrawal or order on a Servicer
Remittance Date. The Servicer shall deposit from its own funds the amount of any
loss, to the extent not offset by investment income or earnings, in the
Collection Account upon the realization of such loss.

 

Section 5.03. Permitted Withdrawals from the Collection Account. The Servicer
may make withdrawals from the Collection Account, on or prior to any Servicer
Remittance Date, for the following purposes:

 

(a) to pay to the Sponsor amounts received in respect of any Defective Mortgage
Loan purchased or substituted for by the Sponsor to the extent that the payment
of any such amounts on the Servicer Remittance Date upon which the proceeds of
such purchase are paid would make the total amount distributed in respect of any
such Mortgage Loan on such Servicer Remittance Date greater than the Loan
Repurchase Price or the Substitution Adjustment therefor;

 

(b) to reimburse the Servicer for unreimbursed Delinquency Advances and
unreimbursed Servicing Advances with respect to the Mortgage Loans for which it
has made a Delinquency Advance or Servicing Advance, from late or deferred
payments collected,

 

30



--------------------------------------------------------------------------------

collections other than timely Monthly Payments, Liquidation Proceeds and/or the
Loan Repurchase Price or Substitution Adjustment of or relating to such Mortgage
Loans;

 

(c) to reimburse the Servicer for any Delinquency Advances and Servicing
Advances determined in good faith to have become Nonrecoverable Advances, such
reimbursement to be made from any funds in the Collection Account;

 

(d) to withdraw any amount received from a Mortgagor that is recoverable and
sought to be recovered as a voidable preference by a trustee in bankruptcy
pursuant to the Bankruptcy Code in accordance with a final, nonappealable order
of a court having competent jurisdiction;

 

(e) to withdraw any funds deposited in the Collection Account that were not
required to be deposited therein;

 

(f) to pay the Servicer the Servicing Compensation pursuant to Section 5.08
hereof to the extent not retained or paid;

 

(g) [Reserved];

 

(h) without duplication, and solely out of amounts which are payable to a former
servicer pursuant to Section 7.02(g), to pay to the Indenture Trustee or any
successor servicer amounts paid by them in connection with the transfer of the
Servicer’s servicing obligations pursuant to Article VII hereof and required
under such Article VII to be borne by the Servicer;

 

(i) to withdraw income on the Collection Account as provided in Section 5.02(d);
and

 

(j) amounts deposited into the Collection Account in respect of late fees,
assumption fees and similar fees (other than Prepayment Charges).

 

The Servicer shall keep and maintain a separate accounting for each Mortgage
Loan for the purpose of accounting for withdrawals from the Collection Account
pursuant to this Section 5.03.

 

Section 5.04. Hazard Insurance Policies; Property Protection Expenses. (a) The
Servicer shall cause to be maintained with respect to each Mortgage Loan a
hazard insurance policy with a carrier licensed in the state in which the
Mortgaged Property is located that provides for fire and extended coverage, and
which provides for a recovery by the named insured of insurance proceeds
relating to such Mortgage Loan in an amount not less than the least of (i) the
outstanding Principal Balance of the Mortgage Loan plus the outstanding
principal balance of any mortgage loan senior to such Mortgage Loan, but in no
event shall such amount be less than is necessary to prevent the Mortgagor from
becoming a coinsurer thereunder, (ii) the minimum amount required to compensate
for loss or damage on a replacement cost basis and (iii) the full insurable
value of the related Mortgage Property. The Servicer shall also maintain on
property acquired upon foreclosure, or by deed in lieu of foreclosure, hazard
insurance with extended coverage in an amount which is at least equal to the
lesser of (i) the maximum insurable value

 

31



--------------------------------------------------------------------------------

from time to time of the improvements which are a part of such property or (ii)
the sum of the Principal Balance of such Mortgage Loan and the principal balance
of any mortgage loan senior to such Mortgage Loan at the time of such
foreclosure plus accrued interest and the good-faith estimate of the Servicer of
related Liquidation Expenses to be incurred in connection therewith. Amounts
collected by the Servicer under any such policies shall be deposited in the
Collection Account to the extent that they constitute Liquidation Proceeds or
Insurance Proceeds. Each hazard insurance policy shall contain a standard
mortgage clause naming the Servicer, its successors and assigns, as mortgagee.
The Servicer shall be under no obligation to require that any Mortgagor maintain
earthquake (except as provided herein) or other additional insurance and shall
be under no obligation itself to maintain any such additional insurance on
property acquired in respect of a Mortgage Loan, other than pursuant to such
applicable laws and regulations as shall at any time be in force and as shall
require such additional insurance.

 

(b) In the event that the Servicer shall obtain and maintain a blanket policy
with an insurer which satisfies the corresponding requirements of Fannie Mae or
Freddie Mac, insuring against fire, flood and hazards of extended coverage on
all of the Mortgage Loans, then, to the extent such policy names the Servicer as
loss payee and provides coverage in an amount equal to the aggregate unpaid
Principal Balance on the Mortgage Loans without co-insurance, and otherwise
complies with the requirements of this Section 5.04, the Servicer shall be
deemed conclusively to have satisfied its obligations with respect to fire and
hazard insurance coverage under this Section 5.04, it being understood and
agreed that such blanket policy may contain a deductible clause (payable by the
Servicer), in which case the Servicer shall, in the event that there shall not
have been maintained on the related Mortgaged Property a policy complying with
the preceding paragraph of this Section 5.04, and there shall have been a loss
which would have been covered by such policy, deposit in the Collection Account
from the Servicer’s own funds the difference, if any, between the amount that
would have been payable under a policy complying with the preceding paragraph of
this Section 5.04 and the amount paid under such blanket policy. Upon the
request of the Indenture Trustee, the Servicer shall cause to be delivered to
the Indenture Trustee, a certified true copy of such policy.

 

(c) If the Mortgage Loan at the time of origination relates to a Mortgaged
Property in an area identified in the Federal Register by the Federal Emergency
Management Agency as having special flood hazards as designated to the Servicer
by the Sponsor, the Servicer will cause to be maintained with respect thereto a
flood insurance policy in a form meeting the requirements of the current
guidelines of the Federal Insurance Administration with a generally acceptable
carrier in an amount representing coverage, and which provides for a recovery by
the Servicer on behalf of the Trust of insurance proceeds relating to such
Mortgage Loan of not less than the least of (i) the outstanding Principal
Balance of the related Mortgage Loan, plus the principal balance of the related
first lien, if any, (ii) the minimum amount required to compensate for damage or
loss on a replacement cost basis and (iii) the maximum amount of insurance that
is available under the Flood Disaster Protection Act of 1973. The Servicer shall
indemnify the Trust out of the Servicer’s own funds for any loss to the Trust
resulting from the Servicer’s failure to maintain the insurance required by this
Section.

 

Section 5.05. Assumption and Modification Agreements. When a Mortgaged Property
has been or is about to be conveyed by the Mortgagor, the Servicer shall, to the
extent it has knowledge of such conveyance or prospective conveyance, exercise
its rights to accelerate the

 

32



--------------------------------------------------------------------------------

maturity of the related Mortgage Loan under any “due-on-sale” clause contained
in the related Mortgage or Mortgage Note; provided, however, that the Servicer
shall not exercise any such right if (i) the “due-on-sale” clause, in the
reasonable belief of the Servicer, is not enforceable under applicable law or
(ii) the Servicer reasonably believes that to permit an assumption of the
Mortgage Loan would not materially and adversely affect the interest of the
Noteholders. In such event, the Servicer shall enter into an assumption and
modification agreement with the Person to whom such property has been or is
about to be conveyed, pursuant to which such Person becomes liable under the
Mortgage Note and, unless prohibited by applicable law or the mortgage
documents, the Mortgagor remains liable thereon. If the foregoing is not
permitted under applicable law, the Servicer is authorized to enter into a
substitution of liability agreement with such Person, pursuant to which the
original Mortgagor is released from liability and such Person is substituted as
Mortgagor and becomes liable under the Mortgage Note. The Mortgage Loan, if
assumed, shall conform in all respects to the requirements and representations
and warranties of this Agreement. The Servicer shall notify the Indenture
Trustee that any applicable assumption or substitution agreement has been
completed by forwarding to the Indenture Trustee the original copy of such
assumption or substitution agreement, which copy shall be added by the Indenture
Trustee to the related Indenture Trustee’s Mortgage File and which shall, for
all purposes, be considered a part of such Indenture Trustee’s Mortgage File to
the same extent as all other documents and instruments constituting a part
thereof. The Servicer shall be responsible for promptly recording any such
assumption or substitution agreements. In connection with any such assumption or
substitution agreement, the required monthly payment on the related Mortgage
Loan shall not be changed but shall remain as in effect immediately prior to the
assumption or substitution, the stated maturity or outstanding Principal Balance
of such Mortgage Loan shall not be changed, the Mortgage Interest Rate shall not
be changed nor shall any required monthly payments of principal or interest be
deferred or forgiven. Any fee collected by the Servicer for consenting to any
such conveyance or entering into an assumption or substitution agreement shall
be retained by or paid to the Servicer as additional servicing compensation.

 

Notwithstanding the foregoing paragraph or any other provision of this
Agreement, the Servicer shall not be deemed to be in default, breach or any
other violation of its obligations hereunder by reason of any assumption of a
Mortgage Loan by operation of law or any assumption which the Servicer may be
restricted by law from preventing, for any reason whatsoever.

 

Section 5.06. Realization Upon Defaulted Mortgage Loans. (a) The Servicer shall
foreclose upon or otherwise comparably effect the ownership on behalf of the
Trust of Mortgaged Properties relating to defaulted Mortgage Loans as to which
no satisfactory arrangements can be made for collection of Delinquent payments
and which the Sponsor has not purchased pursuant to Section 5.15, unless the
Servicer reasonably believes that Net Liquidation Proceeds with respect to such
Mortgage Loan would not be increased as a result of such foreclosure or other
action, in which case, such Mortgage Loan will be charged-off and will become a
Liquidated Mortgage Loan. The Servicer shall have no obligation to purchase any
Mortgaged Property at any foreclosure sale. In connection with such foreclosure
or other conversion, the Servicer shall exercise foreclosure procedures with the
same degree of care and skill in their exercise or use, as it would ordinarily
exercise or use under the circumstances in the

 

33



--------------------------------------------------------------------------------

conduct of their own affairs. Any amounts including Liquidation Expenses,
advanced by the Servicer in connection with such foreclosure or other action
shall constitute Servicing Advances.

 

Pursuant to its efforts to sell any REO Property, the Servicer either itself or
through an agent selected by the Servicer shall manage, conserve, protect and
operate such REO Property in the same manner and to such extent as is customary
in the locality where such REO Property is located and may, incident to its
conservation and protection of the interests of the Servicer, rent the same, or
any part thereof, as the Servicer deems to be in the best interest of the Trust
for the period prior to the sale of such REO Property. The net income generated
from the REO Property and the proceeds from a sale of any REO Property shall be
deposited in the Collection Account.

 

(b) If the Servicer has reason to believe that a Mortgaged Property which the
Servicer is contemplating acquiring in foreclosure or by deed in lieu of
foreclosure contains environmental or hazardous waste risks known to the
Servicer, the Servicer shall notify the Indenture Trustee prior to acquiring the
Mortgaged Property. The Servicer shall not institute foreclosure actions with
respect to such a property if it reasonably believes that such action would not
be consistent with the Accepted Servicing Practices, and in no event shall the
Servicer be required to manage, operate or take any other action with respect
thereto which the Servicer in good faith believes will result in “clean-up” or
other liability under applicable law, unless the Servicer receives an indemnity
acceptable to it in its sole discretion.

 

(c) The Servicer shall determine, with respect to each defaulted Mortgage Loan,
when it has recovered, whether through trustee’s sale, foreclosure sale or
otherwise, all amounts if any it expects to recover from or on account of such
defaulted Mortgage Loan, whereupon such Mortgage Loan shall become a Liquidated
Mortgage Loan.

 

(d) Net Foreclosure Profits, if any, shall be paid directly to the Sponsor.

 

(e) With respect to its obligations under this Section 5.06, the Servicer shall
take all such actions as it reasonably believes are consistent with Accepted
Servicing Practices.

 

Section 5.07. Indenture Trustee to Cooperate. (a) Upon the payment in full of
any Mortgage Loan or the receipt by the Servicer of a notification that payment
in full will be escrowed in a manner customary for such purposes, the Servicer
shall deliver to the Indenture Trustee one copy of a Request for Release. Upon
receipt of such copy of the Request for Release, the Indenture Trustee shall
promptly release the related Indenture Trustee’s Mortgage File, in trust to (i)
the Servicer (ii) an escrow agent or (iii) any employee, agent or attorney of
the Indenture Trustee, in each case pending its release by the Servicer, such
escrow agent or such employee, agent or attorney of the Indenture Trustee, as
the case may be. Upon any such payment in full, or the receipt of such
notification that such funds have been placed in escrow, the Servicer is
authorized to give, as attorney-in-fact for the Indenture Trustee and the
mortgagee under the Mortgage which secured the Mortgage Note, an instrument of
satisfaction (or assignment of Mortgage without recourse) regarding the
Mortgaged Property relating to such Mortgage, which instrument of satisfaction
or assignment, as the case may be, shall be delivered to the Person or Persons
entitled thereto against receipt therefor of payment in full, it being
understood and agreed that no expense incurred in connection with such
instrument of satisfaction or assignment, as the case may be, shall be
chargeable to the Collection Account.

 

34



--------------------------------------------------------------------------------

(b) (i) From time to time and as appropriate in the servicing of any Mortgage
Loan, including, without limitation, foreclosure or other comparable conversion
of a Mortgage Loan, the Indenture Trustee shall (except in the case of the
payment or liquidation pursuant to which the related Indenture Trustee’s
Mortgage File is released to an escrow agent or an employee, agent or attorney
of the Indenture Trustee), upon request of the Servicer and delivery to the
Indenture Trustee of one copy of a Request for Release, release the related
Indenture Trustee’s Mortgage File to the Servicer and shall execute such
documents as shall be necessary to the prosecution of any such proceedings,
including, without limitation, an assignment without recourse of the related
Mortgage to the Servicer. The Indenture Trustee shall complete in the name of
the Indenture Trustee any endorsement in blank on any Mortgage Note prior to
releasing such Mortgage Note to the Servicer. Such receipt shall obligate the
Servicer to return the Indenture Trustee’s Mortgage File to the Indenture
Trustee when the need therefor by the Servicer no longer exists unless the
Mortgage Loan shall be liquidated, in which case, the Servicer shall deliver one
copy of a Request for Release indicating such loan has been paid in full.

 

(ii) Each Request for Release may be delivered to the Indenture Trustee (x) via
mail or courier, (y) via facsimile or (z) by such other means, including,
without limitation, electronic or computer readable medium, as the Servicer and
the Indenture Trustee shall mutually agree. The Indenture Trustee shall promptly
release the related Indenture Trustee’s Mortgage File(s) within five (5)
Business Days of receipt of one copy of a properly completed Request for Release
pursuant to clauses (x), (y) or (z) above or such shorter period as may be
agreed upon by the Servicer and the Indenture Trustee. Receipt of a Request for
Release pursuant to clauses (x), (y) or (z) above shall be authorization to the
Indenture Trustee to release such Indenture Trustee’s Mortgage Files, provided
the Indenture Trustee has determined that such Request for Release has been
executed, with respect to clauses (x) or (y) above, or approved, with respect to
clause (z) above, by a Servicing Officer of the Servicer. If the Indenture
Trustee is unable to release the Indenture Trustee’s Mortgage Files within the
time frames previously specified, the Indenture Trustee shall immediately notify
the Servicer, indicating the reason for such delay, but in no event shall such
notification be later than seven (7) Business Days after receipt of a Request
for Release. If the Servicer, is required to pay penalties or damages due solely
to the Indenture Trustee’s negligent failure to release the related Indenture
Trustee’s Mortgage File or the Indenture Trustee’s negligent failure to execute
and release documents in a timely manner, the Indenture Trustee shall be liable
for such penalties or damages.

 

(c) No costs associated with the procedures described in this Section 5.07 shall
be an expense of the Trust or the Indenture Trustee and the Indenture Trustee
shall have no liability or obligation whatsoever to pay or advance any such
amounts, except for any penalties and damages as set forth in Section
5.07(b)(ii) above.

 

Section 5.08. Servicing Compensation; Payment of Certain Expenses by Servicer.
The Servicer shall be entitled to receive and retain, out of collections on the
Mortgage Loans for each Due Period, as servicing compensation for such Due
Period, an amount (the “Servicing Fee”) equal to the product of one-twelfth of
the Servicing Fee Rate and the aggregate Stated Principal Balance of the
Mortgage Loans in each Loan Group as of the beginning of such Due Period.

 

35



--------------------------------------------------------------------------------

Additional servicing compensation in the form of assumption fees, late payment
charges or extension and other administrative charges (other than Prepayment
Charges) shall be retained by the Servicer. The Servicer shall be required to
pay all expenses incurred by it in connection with its activities hereunder
(including payment of all other fees and expenses not expressly stated hereunder
to be payable by or from another source) and shall not be entitled to
reimbursement therefor except as specifically provided herein.

 

Section 5.09. Annual Statement as to Compliance. The Servicer will deliver to
the Trust, the Indenture Trustee, the Rating Agencies and the Sponsor on or
before March 15 of each year, beginning March 15, 2006, an Officer’s Certificate
of the Servicer stating that (a) a review of the activities of the Servicer
during the preceding calendar year and of its performance under this Agreement
has been made under such officer’s supervision and (b) to the best of such
officer’s knowledge, based on such review, the Servicer has fulfilled all its
material obligations under this Agreement throughout such year, or, if there has
been a default in the fulfillment of any such obligation, specifying each such
default known to such officer and the nature and status thereof.

 

Section 5.10. Annual Independent Public Accountants’ Servicing Report. On or
before March 15 of each year, beginning March 15, 2006, the Servicer at its
expense shall cause a firm of independent public accountants that is a member of
the American Institute of Certified Public Accountants (who may also render
other services to the Servicer) to furnish a report to the Trust, the Indenture
Trustee, the Rating Agencies and the Sponsor to the effect that such firm has
examined certain documents and records relating to the servicing of mortgage
loans under servicing agreements (including this Agreement) substantially
similar to this Agreement, and that such examination, which has been conducted
substantially in compliance with the Uniform Single Attestation Program for
Mortgage Bankers or the Audit Guide for Audits of HUD Approved Nonsupervised
Mortgagees (to the extent that the procedures in such audit guide are applicable
to the servicing obligations set forth in such agreements), has disclosed no
items of noncompliance with the provisions of this Agreement which, in the
opinion of such firm, are material, except for such items of noncompliance as
shall be set forth in such report.

 

Section 5.11. Access to Certain Documentation. The Servicer shall provide to the
Indenture Trustee, the FDIC and the supervisory agents and examiners (as
required in the latter case by applicable State and federal regulations) of each
of the foregoing access to the documentation regarding the Mortgage Loans, such
access being afforded without charge but only upon reasonable request and during
normal business hours at the offices of the Servicer designated by it.

 

Upon any change in the format of the computer tape maintained by the Servicer in
respect of the Mortgage Loans, the Servicer shall deliver a copy of such
computer tape to the Indenture Trustee and in addition shall provide a copy of
such computer tape to the Indenture Trustee at such other times as the Indenture
Trustee may reasonably request.

 

The Servicer shall keep confidential (including from affiliates thereof)
information concerning the Mortgage Loans, except as required by law.

 

Section 5.12. Maintenance of Fidelity Bond. The Servicer shall, during the term
of its service as Servicer maintain in force a fidelity bond and errors and
omissions insurance in

 

36



--------------------------------------------------------------------------------

respect of its officers, employees or agents. Such bond and insurance shall
comply with the requirements from time to time of Fannie Mae or Freddie Mac for
Persons performing servicing for mortgage loans purchased by such association.

 

Section 5.13. Subservicing Agreements Between the Servicer and Subservicer and
Subservicers. (a) The Servicer may enter into subservicing agreements for any
servicing and administration of Mortgage Loans with any institution which is in
compliance with the laws of each state necessary to enable it to perform its
obligations under such subservicing agreement. The Servicer shall give notice to
the Indenture Trustee of the appointment of any subservicer and shall furnish to
the Indenture Trustee a copy of the subservicing agreement. The Servicer shall
give notice to each Rating Agency of the appointment of any subservicer. For
purposes of this Agreement, the Servicer shall be deemed to have received
payments on Mortgage Loans when any subservicer has received such payments. Any
such subservicing agreement shall be consistent with and not violate the
provisions of this Agreement.

 

(b) The Servicer may terminate any subservicing agreement in accordance with the
terms and conditions of such subservicing agreement and thereafter directly
service the related Mortgage Loans itself or enter into a subservicing agreement
with a successor subservicer that qualifies under Subsection (a) of this Section
5.13. The Servicer shall give notice to each Rating Agency of the termination of
any subservicer and the appointment of any successor subservicer.

 

(c) The Servicer shall not be relieved of its obligations under this Agreement
notwithstanding any subservicing agreement or any of the provisions of this
Agreement relating to agreements or arrangements between the Servicer and a
subservicer or otherwise, and the Servicer shall be obligated to the same extent
and under the same terms and conditions as if it alone were servicing and
administering the Mortgage Loans. The Servicer shall be entitled to enter into
any agreement with a subservicer for indemnification of the Servicer by such
subservicer and nothing contained in such subservicing agreement shall be deemed
to limit or modify this Agreement. The Trust shall not indemnify the Servicer
for any losses due to the Servicer’s negligence.

 

(d) Any subservicing agreement and any other transactions or services relating
to the Mortgage Loans involving a subservicer shall be deemed to be between the
subservicer and the Servicer alone and the Indenture Trustee and the Noteholders
shall not be deemed parties thereto and shall have no claims, rights,
obligations, duties or liabilities with respect to any Subservicer except as set
forth in Subsection (e) of this Section 5.13 and the related Subservicing
Agreement.

 

(e) Notwithstanding any contrary provision contained herein, in connection with
the assumption of the responsibilities, duties and liabilities and of the
authority, power and rights of the Servicer hereunder by the Indenture Trustee
or any other successor servicer pursuant to Section 7.02, it is understood and
agreed that the Servicer’s rights and obligations under any subservicing
agreement then in force between the Servicer and a subservicer may be assumed or
terminated (without cost) by the Indenture Trustee or any other successor
servicer at its option as successor to the Servicer.

 

37



--------------------------------------------------------------------------------

The Servicer shall, upon request of the Indenture Trustee, but at the expense of
the Servicer, deliver to the assuming party documents and records relating to
each subservicing agreement and an accounting of amounts collected and held by
it and otherwise use its best reasonable efforts to effect the orderly and
efficient transfer of the subservicing agreements to the assuming party, without
the payment of any fee by the Indenture Trustee, any Noteholders,
notwithstanding any contrary provision in any subservicing agreement.

 

Section 5.14. Reports to the Indenture Trustee; Collection Account Statements.
Not later than twenty-five (25) days after each Payment Date, the Servicer shall
provide to the Indenture Trustee a statement, certified by a Servicing Officer,
setting forth the status of the Collection Account as of the close of business
on the last day of the Due Period preceding such Payment Date, stating that all
payments required by this Agreement to be made by the Servicer on behalf of the
Indenture Trustee have been made (or if any required payment has not been made
by the Servicer, specifying the nature and status thereof) and showing, for the
period covered by such statement, the aggregate of deposits into and withdrawals
from the Collection Account and the aggregate of deposits into the Payment
Account as specified in Section 6.01. Such statement shall also state the
aggregate Stated Principal Balance and the aggregate unpaid principal balance of
all the Mortgage Loans as of the close of business on the last day of the month
preceding the month in which such Payment Date occurs.

 

Section 5.15. Optional Purchase of Defaulted Mortgage Loans. (a) The Seller, in
its sole discretion, shall have the right to elect (by written notice sent to
the Servicer and the Indenture Trustee), but shall not be obligated, to purchase
for its own account from the Trust any Mortgage Loan which is ninety (90) days
or more Delinquent in the manner at the Loan Repurchase Price (except that the
amount described in the definition of Loan Repurchase Price shall in no case be
net of the Servicing Fee). The purchase price for any Mortgage Loan purchased
hereunder shall be deposited in the Collection Account and the Indenture
Trustee, upon the Indenture Trustee’s receipt of written notice by the Servicer
of such deposit, shall release or cause to be released to the purchaser of such
Mortgage Loan the related Indenture Trustee’s Mortgage File and shall execute
and deliver such instruments of transfer or assignment prepared by the purchaser
of such Mortgage Loan, in each case without recourse, as shall be necessary to
vest in the purchaser of such Mortgage Loan any Mortgage Loan released pursuant
hereto and the purchaser of such Mortgage Loan shall succeed to all the
Indenture Trustee’s right, title and interest in and to such Mortgage Loan and
all security and documents related thereto. Such assignment shall be an
assignment outright and not for security. The purchaser of such Mortgage Loan
shall thereupon own such Mortgage Loan, and all security and documents, free of
any further obligation to the Indenture Trustee or the Noteholders with respect
thereto.

 

(b) After the Seller or its Affiliate has repurchased any Mortgage Loans which
are 90 days or more Delinquent in an aggregate amount equal to 1% of the Maximum
Collateral Amount, then notwithstanding the foregoing, the Seller or its
Affiliate may only exercise its option pursuant to this Section 5.15 with
respect to the Mortgage Loan or Mortgage Loans (including REO Mortgage Loans)
that have been Delinquent for the longest period at the time of such repurchase.

 

38



--------------------------------------------------------------------------------

(c) The Seller may not repurchase pursuant to this Section 5.15 more than 10% of
the Mortgage Loans, measured by the outstanding Principal Balance of the
Mortgage Loans repurchased as a percentage of the Initial Pool Balance.

 

Section 5.16. Reports to be Provided by the Servicer. (a) By 3:00 p.m. eastern
time on the second Business Day following the fifteenth (15th) day of each month
(the “Servicer Reporting Date”), the Servicer shall deliver to the Indenture
Trustee, the Underwriter, Intex and Bloomberg a Servicer Remittance Report for
the related Servicer Remittance Date in an electronic format reporting on a
loan-by-loan basis in such format as the Servicer and the Indenture Trustee may
agree, and setting forth the following information with respect to all Mortgage
Loans as well as a break out as to each Loan Group as of the close of business
on the last Business Day of the prior calendar month (except as otherwise
provided in clause (v) below):

 

(i) the total number of Mortgage Loans and the Aggregate Principal Balances
thereof, together with the number, Aggregate Principal Balances of such Mortgage
Loans and the percentage (based on the Aggregate Principal Balances of the
Mortgage Loans) of the Aggregate Principal Balances of such Mortgage Loans to
the Aggregate Principal Balance of all Mortgage Loans (A) 31-60 days Delinquent,
(B) 61-90 days Delinquent and (C) 91 or more days Delinquent;

 

(ii) the number, Aggregate Principal Balances of all Mortgage Loans and
percentage (based on the Aggregate Principal Balances of the Mortgage Loans) of
the Aggregate Principal Balances of such Mortgage Loans to the Aggregate
Principal Balance of all Mortgage Loans in foreclosure proceedings and the
number, Aggregate Principal Balances of all Mortgage Loans and percentage (based
on the Aggregate Principal Balances of the Mortgage Loans) of any such Mortgage
Loans also included in any of the statistics described in the foregoing clause
(i);

 

(iii) the number, Aggregate Principal Balances of all Mortgage Loans and
percentage (based on the Aggregate Principal Balances of the Mortgage Loans) of
the Aggregate Principal Balances of such Mortgage Loans to the Aggregate
Principal Balance of all Mortgage Loans relating to Mortgagors in bankruptcy
proceedings and the number, Aggregate Principal Balances of all Mortgage Loans
and percentage (based on the Aggregate Principal Balances of the Mortgage Loans)
of any such Mortgage Loans also included in any of the statistics described in
the foregoing clause (i);

 

(iv) the number, Aggregate Principal Balances of all Mortgage Loans and
percentage (based on the Aggregate Principal Balances of the Mortgage Loans) of
the Aggregate Principal Balances of such Mortgage Loans to the Aggregate
Principal Balance of all Mortgage Loans relating to REO Properties and the
number, Aggregate Principal Balances of all Mortgage Loans and percentage (based
on the Aggregate Principal Balances of the Mortgage Loans) of any such Mortgage
Loans also included in any of the statistics described in the foregoing clause
(i);

 

39



--------------------------------------------------------------------------------

(v) the weighted average Mortgage Interest Rate for the Mortgage Loans in Loan
Group I and Loan Group II, in each case, as of the Due Date occurring in the Due
Period related to such Payment Date;

 

(vi) the weighted average remaining term to stated maturity of all Mortgage
Loans;

 

(vii) the book value of any REO Property;

 

(viii) the Cumulative Realized Loss Percentage and the Rolling Six Month
Delinquency Ratio as of the related Payment Date;

 

(ix) with respect to each Monthly Payment, the amount of such remittance
allocable to principal (including a separate breakdown of any Principal
Prepayment, including the date of such prepayment, and any Prepayment Charges);

 

(x) with respect to each Monthly Payment, the amount of such remittance
allocable to interest;

 

(xi) the number and the Aggregate Principal Balance of Mortgage Loans
repurchased pursuant to Section 5.15; and

 

(xii) such other loan level information as either the Indenture Trustee may
reasonably request to enable it to prepare the Indenture Trustee’s Remittance
Report.

 

(b) [Reserved.]

 

(c) [Reserved.]

 

Section 5.17. [Reserved.]

 

Section 5.18. Delinquency Advances. If, on any Servicer Remittance Date, the
Servicer determines that any Monthly Payments due during the related Due Period
have not been received as of the end of the related Due Period, the Servicer
shall determine the amount of any Delinquency Advance required to be made with
respect to the related Payment Date. The Servicer shall include in the amount to
be deposited in the Payment Account on such Servicer Remittance Date an amount
equal to the Delinquency Advance, if any, which deposit may be made in whole or
in part from funds in the Collection Account being held for future payment or
withdrawal on or in connection with Payment Dates in subsequent months, other
than any such amounts which are voluntary Principal Prepayments in full. Any
funds being held for future payment to Noteholders and so used shall be replaced
by the Servicer from its own funds by deposit in the Collection Account on or
before the Business Day preceding any future Servicer Remittance Date to the
extent that funds in the Collection Account on such Servicer Remittance Date
shall be less than the Servicer Remittance Amount for such Payment Date.

 

The Servicer shall designate on its records the specific Mortgage Loans and
related installments (or portions thereof) as to which such Delinquency Advance
shall be deemed to

 

40



--------------------------------------------------------------------------------

have been made, such determination being conclusive for purposes of withdrawals
from the Collection Account pursuant to Section 5.03 hereof.

 

Section 5.19. Indemnification; Third Party Claims. The Servicer agrees to
indemnify and to hold each of the Trust, the Owner Trustee, the Seller, the
Sponsor, the Indenture Trustee and each Noteholder harmless against any and all
claims, losses, penalties, fines, forfeitures, legal fees and related costs,
judgments, and any other costs, fees and expenses (including attorneys’ fees and
expenses) that the Trust, the Owner Trustee, the Seller, the Sponsor, the
Indenture Trustee and any Noteholder (or any director, officer, employee or
agent of the foregoing) may sustain in any way related to the failure of the
Servicer to perform its duties and service the Mortgage Loans in compliance with
the terms of this Agreement and the other Basic Documents and in connection with
the Indenture as provided in Section 6.16 thereof. Each indemnified party and
the Servicer shall immediately notify the other indemnified parties if a claim
is made by a third party with respect to this Agreement and the other Basic
Documents and the Servicer shall assume the defense of any such claim and pay
all expenses in connection therewith, including reasonable counsel fees, and
promptly pay, discharge and satisfy any judgment or decree which may be entered
against the Trust, the Owner Trustee, the Seller, the Sponsor, the Servicer, the
Indenture Trustee and/or a Noteholder (or any director, officer, employee or
agent of the foregoing) in respect of such claim. The obligations of the
Servicer under this Section 5.19 arising prior to any resignation or termination
of the Servicer hereunder shall survive the resignation or termination of the
Servicer or the termination of this Agreement or the Indenture.

 

Section 5.20. Maintenance of Corporate Existence and Licenses; Merger or
Consolidation of the Servicer. (a) The Servicer will keep in full effect its
existence, rights and franchises as a corporation, will obtain and preserve its
qualification to do business as a foreign corporation in each jurisdiction
necessary to protect the validity and enforceability of this Agreement or any of
the Mortgage Loans and to perform its duties under this Agreement and will
otherwise operate its business so as to cause the representations and warranties
under Section 3.01 hereof to be true and correct at all times under this
Agreement.

 

(b) Any corporation into which the Servicer may be merged or converted or with
which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Servicer shall be a party, or any
corporation succeeding to all or substantially all of the business of the
Servicer, shall be the successor of the Servicer, hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto provided that, such corporation meets the qualifications set
forth in Section 7.02(b). The Servicer, as applicable, shall send notice of any
such merger or consolidation to the Owner Trustee, the Indenture Trustee and the
Servicer, as applicable.

 

Section 5.21. Assignment of Agreement by Servicer; Servicer Not to Resign. The
Servicer shall not assign this Agreement nor resign from the obligations and
duties hereby imposed on it except upon the determination that the Servicer’s
duties hereunder are no longer permissible under applicable law and that such
incapacity cannot be cured by the Servicer, without incurring unreasonable
expense. Any such determination that the Servicer’s duties hereunder are no
longer permissible under applicable law permitting the resignation of the
Servicer, as applicable, shall be evidenced by a written Opinion of Counsel (who
may be counsel

 

41



--------------------------------------------------------------------------------

for the Servicer) to such effect delivered to the Indenture Trustee, the Trust,
the Seller, the Sponsor and the Servicer, as applicable. No such resignation of
the Servicer shall become effective until a successor servicer appointed in
accordance with the terms of this Agreement has assumed the Servicer’s
responsibilities and obligations hereunder in accordance with Section 7.02. The
Servicer shall provide the Indenture Trustee and the Rating Agencies with 30
days’ prior written notice of its intention to resign pursuant to this Section
5.21.

 

Section 5.22. Periodic Filings with the Securities and Exchange Commission
Additional Information.

 

(a) The Indenture Trustee shall reasonably cooperate with the Servicer in
connection with the satisfaction of the reporting requirements under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). The Indenture
Trustee shall prepare on behalf of the Trust Fund any Forms 8-K and 10-K
customary for similar securities as required by the Exchange Act and the Rules
and Regulations of the Securities and Exchange Commission (the “Commission”)
thereunder, and shall file (via the Commission’s Electronic Data Gathering and
Retrieval System) such Forms on behalf of the Servicer. The Servicer hereby
grants to the Indenture Trustee a limited power of attorney to execute and file
each such Form 8-K but only to the extent no accompanying certification is
required to be filed on behalf of the Servicer. Such power of attorney shall
continue until the earlier of (i) receipt by the Indenture Trustee from the
Servicer of written termination of such power of attorney and (ii) termination
of the Trust Fund. The Servicer shall execute the Form 10-Ks. The Indenture
Trustee shall have no liability with respect to any failure to properly prepare
or file such periodic reports resulting from or relating to the Indenture
Trustee’s inability or failure to obtain any information not resulting from its
own negligence or willful misconduct.

 

(b) Each Form 8-K shall be filed by the Indenture Trustee within 15 days after
each Payment Date, with a copy of the Indenture Trustee’s Remittance Report for
such Payment Date as an exhibit thereto. Prior to March 30th of each year (or
such earlier date as may be required by the Exchange Act and the Rules and
Regulations of the Commission) commencing with 2006, the Indenture Trustee shall
file a Form 10-K, in substance as required by applicable law or the Commission’s
staff interpretations. Such Form 10-K shall include as exhibits the Servicer’s
annual statement of compliance described under Section 5.09 and the accountant’s
report described under Section 5.10, in each case to the extent they have been
timely delivered to the Indenture Trustee. If they are not so timely delivered,
the Indenture Trustee shall file the incomplete Form 10-K, together with a Form
12b-25, and thereafter shall file an amended Form 10-K including such documents
as exhibits reasonably promptly after they are delivered to the Indenture
Trustee. The Indenture Trustee shall have no liability with respect to any
failure to properly prepare or file such periodic reports resulting from or
relating to the Indenture Trustee’s inability or failure to obtain any
information not resulting from its own negligence or willful misconduct. The
Form 10-K shall also include a certification in the form attached hereto as
Exhibit G (the “Certification”), which shall be signed by the senior officer of
the Servicer in charge of securitization. The Indenture Trustee shall prepare
and deliver each Form 10-K to the Servicer for execution no later than March
20th of each year. The Servicer shall return the executed Form 10-K and the
Certification to the Indenture Trustee for filing no later than March 25th of
each year.

 

42



--------------------------------------------------------------------------------

(c) The Servicer shall indemnify and hold harmless the Indenture Trustee and its
officers, directors and affiliates from and against any losses, damages,
penalties, fines, forfeitures, reasonable and necessary legal fees and related
costs, judgments and other costs and expenses arising out of or based upon a
breach of the Servicer’s obligations under this Section or the Sponsor’s
negligence, bad faith or willful misconduct in connection therewith.

 

(d) Upon any filing with the Commission, the Indenture Trustee shall promptly
deliver to the Servicer a copy of any executed report, statement or information.

 

(e) The Indenture Trustee shall prepare and file a voluntary suspension of
filing on Form 15 as soon as it is permitted to do so under the Exchange Act and
the rules and regulations of the Commission.

 

Section 5.23. Administrative Duties. (a) Duties with Respect to the Basic
Documents. The Servicer shall perform all its duties and the duties of the Trust
under the Basic Documents. In addition, the Servicer shall consult with the
Owner Trustee as the Servicer deems appropriate regarding the duties of the
Trust under the Basic Documents. The Servicer shall monitor the performance of
the Trust and shall advise the Owner Trustee when action is necessary to comply
with the Trust’s duties under the Basic Documents. The Servicer shall prepare
for execution by the Trust or shall cause the preparation by other appropriate
Persons of all such documents, reports, filings, instruments, certificates and
opinions as it shall be the duty of the Trust to prepare, file or deliver
pursuant to the Basic Documents. In furtherance of the foregoing, the Servicer
shall take all necessary action that is the duty of the Trust to take pursuant
to the Basic Documents.

 

(b) Duties with Respect to the Trust. In addition to the duties of the Servicer
set forth in this Agreement or any of the Basic Documents, the Servicer shall
perform such calculations and shall prepare for execution by the Trust or the
Owner Trustee or shall cause the preparation by other appropriate Persons of all
such documents, reports, filings, instruments, certificates and opinions as it
shall be the duty of the Trust or the Owner Trustee to prepare, file or deliver
pursuant to this Agreement or any of the Basic Documents or under state and
federal tax and securities laws and shall take all appropriate action that it is
the duty of the Trust to take pursuant to this Agreement or any of the Basic
Documents. In accordance with the directions of the Trust or the Owner Trustee,
the Servicer shall administer, perform, or supervise the performance of such
other activities in connection with the Basic Documents as are not covered by
any of the foregoing provisions and as are expressly requested by the Trust or
the Owner Trustee and are reasonably within the capability of the Servicer.

 

In carrying out the foregoing duties under this Agreement, the Servicer may
enter into transactions with or otherwise deal with any of its Affiliates;
provided, however, that the terms of any such transactions or dealings shall be
in accordance with any directions received from the Trust and shall be, in the
Servicer’s opinion, no less favorable to the Trust in any material respect.

 

(c) Additional Information to be Furnished to the Issuer. The Servicer shall
furnish to the Owner Trustee from time to time such additional information
regarding the Trust or the Basic Documents as the Owner Trustee shall reasonably
request. The Servicer shall

 

43



--------------------------------------------------------------------------------

prepare, execute and deliver all certificates or other documents required to be
delivered by the Issuer pursuant to the Sarbanes-Oxley Act of 2002 or the rules
and regulations promulgated thereunder.

 

Section 5.24. Advance Facility.

 

(a) The Servicer on behalf of the Trust, is hereby authorized to enter into a
facility (such an arrangement, an “Advance Facility”) with any Person which
provides that such Person (an “Advancing Person”) may fund Delinquency Advances
and/or Servicing Advances under this Agreement, although no such facility shall
reduce or otherwise affect the Servicer’s obligation to fund such Delinquency
Advances and/or Servicing Advances. No consent of the Indenture Trustee,
Noteholders or any other party shall be required before the Servicer may enter
into an Advance Facility nor shall the Indenture Trustee or the Noteholders be a
third party beneficiary of any obligation of an Advancing Person to the
Servicer. If the Servicer enters into an Advance Facility, the Servicer and the
related Advancing Person shall deliver to the Indenture Trustee at the address
set forth in Section 10.06 hereof a written notice (an “Advance Facility
Notice”), stating (a) the identity of the Advancing Person and (b) the identity
of the Person (the “Servicer’s Assignee”) that will, subject to Section 5.24(b)
hereof, have the right to make withdrawals from the Collection Account pursuant
to Section 5.03(b) hereof to reimburse previously unreimbursed Delinquency
Advances and/or Servicing Advances (“Advance Reimbursement Amounts”). If the
Servicer enters into such an Advance Facility pursuant to this Section 5.24,
upon reasonable request of the Advancing Person, the Indenture Trustee shall
execute a letter of acknowledgment, as prepared by the Servicer confirming its
receipt of written notice of the existence of such Advance Facility. To the
extent that an Advancing Person purchases or funds any Delinquency Advance or
any Servicing Advance and provides the Indenture Trustee with written notice
acknowledged by the Servicer that such Advancing Person is entitled to
reimbursement directly from the Indenture Trustee pursuant to the terms of the
Advance Facility, such Advancing Person shall be entitled to receive
reimbursement pursuant to this Agreement for such amount to the extent provided
in Section 5.24(b). Such notice from the Advancing Person must specify the
amount of the reimbursement, the Section of this Agreement that permits the
applicable Delinquency Advance or Servicing Advance to be reimbursed and the
section(s) of the Advance Facility that entitle the Advancing Person to request
reimbursement from the Indenture Trustee, rather than the Servicer, and include
the Servicer’s acknowledgment thereto or proof of an Event of Default under the
Advance Facility. The Indenture Trustee shall have no duty or liability with
respect to any calculation of any reimbursement to be paid to an Advancing
Person and shall be entitled to rely without independent investigation on the
Advancing Person’s notice provided pursuant to this Section 5.24. For the
avoidance of doubt, an Advancing Person whose obligations under the Advance
Facility are limited to the funding of Delinquency Advances and/or Servicing
Advances shall not be considered to be a subservicer hereunder.

 

(b) Notwithstanding the foregoing, and for the avoidance of doubt, (i) the
Servicer and/or the Servicer’s Assignee shall only be entitled to reimbursement
of Delinquency Advance reimbursement amounts hereunder from withdrawals from the
Collection Account pursuant to Section 5.03(b) and (c) of this Agreement and
shall not otherwise be entitled to make withdrawals or receive amounts that
shall be deposited in the Payment Account, and (ii) none of the Indenture
Trustee or the Noteholders shall have any right to, or otherwise be entitled to,

 

44



--------------------------------------------------------------------------------

receive any Delinquency Advance reimbursement amounts to which the Servicer or
Servicer’s Assignee, as applicable, shall be entitled pursuant to Section
5.03(b) and (c) hereof. An Advance Facility may be terminated by the joint
written direction of the Servicer and the related Advancing Person. Written
notice of such termination shall be delivered to the Indenture Trustee in the
manner set forth in Section 10.06 hereof. Neither the Trust nor the Indenture
Trustee shall, as a result of the existence of any Advance Facility, have any
additional duty or liability with respect to the calculation or payment of any
Delinquency Advance reimbursement amount, nor, as a result of the existence of
any Advance Facility, shall the Trust or the Indenture Trustee have any
additional responsibility to track or monitor the administration of the Advance
Facility or the payment of Delinquency Advance reimbursement amounts to the
Servicer’s Assignee. The Servicer shall indemnify the Indenture Trustee, any
successor Servicer and the Trust for any claim, loss, liability or damage
resulting from any claim by the related Advancing Person, except to the extent
that such claim, loss, liability or damage resulted from or arose out of
negligence, recklessness or willful misconduct on the part of the Indenture
Trustee or any successor Servicer, as the case may be, or failure by the
successor Servicer to remit funds as required by this Agreement or the
commission of an act or omission to act by the successor Servicer and the
passage of any applicable cure or grace period, such that an Event of Default
under this Agreement occurs or such entity is subject to termination for cause
under this Agreement. The Servicer shall maintain and provide to any successor
Servicer and, upon request, the Indenture Trustee a detailed accounting on a
loan-by-loan basis as to amounts advanced by, pledged or assigned to, and
reimbursed to any Advancing Person. The successor Servicer and the Indenture
Trustee, as applicable, shall be entitled to rely on any such information
provided by the predecessor Servicer, and the successor Servicer and the
Indenture Trustee, as applicable, shall not be liable for any errors in such
information.

 

(c) If an Advancing Person is entitled to reimbursement for any particular
Delinquency Advance or Servicing Advance as set forth in Section 5.24(a), then
the Servicer shall not be permitted to reimburse itself therefor under Section
5.03(b) and (c), but instead the Servicer shall include such amounts in the
applicable remittance to the Indenture Trustee made pursuant to Section 5.02 to
the extent of amounts on deposit in the Collection Account on the related
Servicer Remittance Date. The Indenture Trustee is hereby authorized to pay to
an Advancing Person reimbursements for Delinquency Advances and Servicing
Advances from the Payment Account to the same extent the Servicer would have
been permitted to reimburse itself for such Delinquency Advances and/or
Servicing Advances in accordance with Section 5.03(b) and (c), had the Servicer
made such Delinquency Advance or Servicing Advance.

 

(d) All Delinquency Advances and Servicing Advances made pursuant to the terms
of this Agreement shall be deemed made and shall be reimbursed on a “first in
first out” (FIFO) basis. In the event the Servicer’s Assignee shall have
received some or all of an Delinquency Advance reimbursement amount related to
Delinquency Advances and/or Servicing Advances that were made by a Person other
than the Servicer or its related Advancing Person in error, then such Servicer’s
Assignee shall be required to remit any portion of such Delinquency Advance
reimbursement amount to each Person entitled to such portion of such Delinquency
Advance reimbursement amount. Without limiting the generality of the foregoing,
the Servicer shall remain entitled to be reimbursed pursuant to Section 5.03(b)
and (c) for all Delinquency Advances and/or Servicing Advances funded by the
Servicer to the extent the related

 

45



--------------------------------------------------------------------------------

Delinquency Advance reimbursement amounts have not been assigned, sold or
pledged to such Advancing Person or Servicer’s Assignee.

 

(e) In the event the Servicer is terminated pursuant to Section 7.01, the
Advancing Person shall succeed to the terminated Servicer’s right of
reimbursement set forth in Section 5.03(b) and (c) to the extent of such
Advancing Person’s financing of Delinquency Advances or Servicing Advances
hereunder then remaining unreimbursed.

 

(f) Any amendment to this Section 5.24 or to any other provision of this
Agreement that may be necessary or appropriate to effect the terms of an Advance
Facility as described generally in this Section 5.24, including amendments to
add provisions relating to a successor Servicer, may be entered into by the
Indenture Trustee, the Sponsor, the Seller, the Trust and the Servicer without
the consent of any Noteholder, provided such amendment complies with Section
10.03 hereof. All reasonable costs and expenses (including attorneys’ fees) of
each party hereto of any such amendment shall be borne solely by the Servicer.
The parties hereto hereby acknowledge and agree that: (a) the Delinquency
Advances and/or Servicing Advances financed by, sold and/or pledged to an
Advancing Person under any Advance Facility are obligations owed to the Servicer
payable only from the cash flows and proceeds received under this Agreement for
reimbursement of Delinquency Advances and/or Servicing Advances only to the
extent provided herein, and the Indenture Trustee and the Trust are not, as a
result of the existence of any Advance Facility, obligated or liable to repay
any Delinquency Advances and/or Servicing Advances financed by the Advancing
Person; (b) the Servicer will be responsible for remitting to the Advancing
Person the applicable amounts collected by it as reimbursement for Delinquency
Advances and/or Servicing Advances purchased or funded by the Advancing Person,
subject to the provisions of this Agreement; and (c) the Indenture Trustee shall
not have any responsibility to track or monitor the administration of the
financing arrangement between the Servicer and any Advancing Person.

 

ARTICLE VI

 

APPLICATION OF FUNDS

 

Section 6.01. Deposits to the Payment Account. By 12:00 noon (Eastern Time) on
each Servicer Remittance Date, the Servicer shall remit to the Indenture Trustee
for deposit in the Payment Account, from funds on deposit in the Collection
Account, an amount equal to the Servicer Remittance Amount with respect to the
related Payment Date, minus any portion thereof payable to the Servicer pursuant
to Section 5.03.

 

Section 6.02. Collection of Money. Except as otherwise expressly provided
herein, the Indenture Trustee may demand payment or delivery of all money and
other property payable to or receivable by the Indenture Trustee pursuant to
this Agreement, including all payments due on the Mortgage Loans in accordance
with the respective terms and conditions of such Mortgage Loans and required to
be paid over to the Indenture Trustee by the Servicer. The Indenture Trustee
shall hold all such money and property received by it, as part of the Trust
Estate and shall apply it as provided in the Indenture.

 

46



--------------------------------------------------------------------------------

Section 6.03. Application of Principal and Interest. In the event that Net
Liquidation Proceeds on a Liquidated Mortgage Loan are less than the Principal
Balance of the related Mortgage Loan plus accrued interest thereon, or any
Mortgagor makes a partial payment of any Monthly Payment due on a Mortgage Loan,
such Net Liquidation Proceeds or partial payment shall be applied to payment of
the related Mortgage Note as provided therein, and if not so provided, first to
interest accrued at the Mortgage Interest Rate and then to principal.

 

Section 6.04. [Reserved.]

 

Section 6.05. Compensating Interest. Not later than the Servicer Remittance
Date, the Servicer shall remit to the Indenture Trustee (without right to
reimbursement therefor) for deposit into the Payment Account, an amount equal
to, for all of the Mortgage Loans, the lesser of (a) the Prepayment Interest
Shortfalls for all of the Mortgage Loans for the related Payment Date resulting
from Principal Prepayments in full during the related Prepayment Period and (b)
its aggregate Servicing Fee with respect to all of the Mortgage Loans for the
related Due Period (the “Compensating Interest”).

 

Section 6.06. [Reserved.]

 

ARTICLE VII

 

SERVICER DEFAULT

 

Section 7.01. Servicer Events of Default. (a) The following events shall each
constitute a “Servicer Event of Default” hereunder:

 

(i) any failure by the Servicer to remit to the Indenture Trustee any payment
required to be made by the Servicer under the terms of this Agreement (other
than Servicing Advances covered by clause (ii) below and Delinquency Advances,
which shall have no cure period), which continues unremedied for one (1)
Business Day after the date upon which notice of such failure, requiring the
same to be remedied, shall have been given to the Servicer by the Indenture
Trustee or to the Servicer and Indenture Trustee by the Noteholders affected
thereby evidencing Percentage Interests of at least 25%; provided however that
any failed remittance cured within one Business Day of such failure shall
include interest accrued at the Prime Rate (as set forth in the Wall Street
Journal) on the amount of such remittance from and including the date the
remittance was required to be made to and including the date the remittance was
actually made;

 

(ii) the failure by the Servicer to make any required Servicing Advance, which
failure continues unremedied for a period of thirty (30) days after the date on
which written notice of such failure, requiring the same to be remedied, shall
have been given to the Servicer by the Indenture Trustee or to the Servicer and
the Indenture Trustee by the Noteholders affected thereby evidencing Percentage
Interests of at least 25%;

 

(iii) any failure on the part of the Servicer duly to observe or perform in any
material respect any other of the covenants or agreements on the part of the
Servicer contained in this Agreement, or the failure of any representation and
warranty made

 

47



--------------------------------------------------------------------------------

pursuant to Section 3.01(a) hereof to be true and correct which continues
unremedied for a period of thirty (30) days after the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
to the Servicer by the Indenture Trustee or to the Servicer and the Indenture
Trustee by the Noteholders affected thereby evidencing Percentage Interests of
at least 25%;

 

(iv) a decree or order of a court or agency or supervisory authority having
jurisdiction in an involuntary case under any present or future federal or state
bankruptcy, insolvency or similar law or for the appointment of a conservator or
receiver or liquidation in any insolvency, readjustment of debt, marshalling of
assets and liabilities or similar proceedings, or for the winding-up or
liquidation of its affairs, shall have been entered against the Servicer and
such decree or order shall have remained in force, undischarged or unstayed for
a period of ninety (90) days;

 

(v) the Servicer shall consent to the appointment of a conservator or receiver
or liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings of or relating to the Servicer or of or
relating to all or substantially all of the Servicer’s property;

 

(vi) the Servicer shall admit in writing its inability generally to pay its
debts as they become due, file a petition to take advantage of any applicable
insolvency or reorganization statute, make an assignment for the benefit of its
creditors, or voluntarily suspend payment of its obligations;

 

(vii) if on any Payment Date the Rolling Six Month Delinquency Ratio exceeds
17%;

 

(viii) if on any Payment Date, the Cumulative Realized Loss Percentage exceeds
the following percentages on any Payment Date during the following periods:

 

Payment Date Occurring During

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

 

June 2005 - May 2006

   6.50 %

June 2006 - May 2007

   7.00 %

June 2007 - May 2008

   7.50 %

June 2008 and thereafter

   8.00 %

 

(ix) the occurrence of an Event of Default under the Indenture.

 

So long as a Servicer Event of Default shall have occurred and not have been
remedied: (x) with respect solely to Section 7.01(a)(i), if such payment is in
respect of Delinquency Advances or Compensating Interest owing by the Servicer
and such payment is not made by 12:00 noon New York time on the second Business
Day prior to the applicable Payment Date, the Indenture Trustee, upon receipt of
written notice or actual knowledge by a Responsible Officer of the Indenture
Trustee of such failure, shall give immediate telephonic and facsimile notice of
such failure to a Servicing Officer of the Servicer and the Indenture Trustee
may, and upon request of the Holders representing more than 50% of the Class
Note Balance, shall, terminate all of the rights and obligations of the Servicer
under this Agreement, except for the Servicer’s indemnification obligation under
Section 5.19, and the Indenture Trustee (if it is the

 

48



--------------------------------------------------------------------------------

successor servicer) or a successor servicer appointed in accordance with Section
7.02, shall immediately make such Delinquency Advance or payment of Compensating
Interest as provided in Section 7.02 and assume, pursuant to Section 7.02
hereof, the duties of a successor servicer; (y) with respect to that portion of
Section 7.01(a)(i) not referred to in the preceding clause (x) and with respect
to clauses (ii), (iii), (iv), (v), (vi) and (xii) of Section 7.01(a), upon
receipt of written notice or actual knowledge by a Responsible Officer of the
Indenture Trustee, the Indenture Trustee shall, but only at the direction of the
Majority Noteholders, by notice in writing to the Servicer and a Responsible
Officer of the Indenture Trustee, and in addition to whatever rights such
Noteholders may have at law or equity to damages, including injunctive relief
and specific performance, terminate all the rights and obligations of the
Servicer under this Agreement, except for the Servicer’s indemnification
obligations under Section 5.19, and in and to the Mortgage Loans and the
proceeds thereof, as Servicer; and (z) with respect to clauses (vii)-(ix) of
Section 7.01(a), upon receipt of written notice or actual knowledge by a
Responsible Officer of the Indenture Trustee, the Indenture Trustee shall, after
notice in writing to the Servicer and a Responsible Officer of the Indenture
Trustee, terminate all the rights and obligations of the Servicer under this
Agreement, except for the Servicer’s indemnification obligations under Section
5.19, and in and to the Mortgage Loans and the proceeds thereof, as Servicer.
Upon receipt by the Servicer of such written notice, all authority and power of
the Servicer under this Agreement, whether with respect to the Mortgage Loans or
otherwise, shall, subject to Section 7.02, pass to and be vested in another
successor servicer, and another successor servicer is hereby authorized and
empowered to execute and deliver, on behalf of the Servicer, as attorney-in-fact
or otherwise, at the expense of the Servicer, any and all documents and other
instruments and do or cause to be done all other acts or things necessary or
appropriate to effect the purposes of such notice of termination, including, but
not limited to, the transfer and endorsement or assignment of the Mortgage Loans
and related documents. The Servicer agrees to cooperate (and to pay any related
costs and expenses) with the Indenture Trustee or another successor servicer in
effecting the termination of the Servicer’s responsibilities and rights
hereunder, including, without limitation, the transfer to another successor
servicer, for administration by it of all amounts which shall at the time be
credited by the Servicer to the Collection Account or thereafter received with
respect to the Mortgage Loans. The Indenture Trustee shall promptly notify the
Rating Agencies and the Swap Provider of the occurrence of a Servicer Event of
Default upon discovery or receipt of notice by a Responsible Officer of the
Indenture Trustee; provided, however, the Indenture Trustee shall not be
obligated to monitor the Servicer’s compliance with the terms hereof or to
determine the occurrence of any Servicer Event of Default.

 

Section 7.02. Indenture Trustee to Act: Appointment of Successor. (a) (i) On and
after the time the Servicer receives a notice of termination pursuant to Section
7.01, or the Indenture Trustee receives the resignation of the Servicer
evidenced by an Opinion of Counsel pursuant to Section 5.21, or the Servicer is
removed as Servicer pursuant to this Article VII, in which event the Indenture
Trustee shall promptly notify the Rating Agencies, and except as otherwise
provided in this Section 7.02, the Indenture Trustee (provided the Indenture
Trustee receives 20 days’ prior written notice) or another successor servicer
shall be the successor in all respects to the Servicer in its capacity as
servicer under this Agreement and the transactions set forth or provided for in
this Agreement, and shall be subject to all the responsibilities, restrictions,
duties, liabilities and termination provisions relating thereto placed on the
Servicer by the terms and provisions of this Agreement. The Indenture Trustee or
another successor servicer and the

 

49



--------------------------------------------------------------------------------

Indenture Trustee shall take such action, consistent with this Agreement, as
shall be necessary to effect any such succession. If the Indenture Trustee or
any other successor servicer is acting as Servicer hereunder, it shall be
subject to termination under Section 7.01 upon the occurrence or continuation of
a Servicer Event of Default applicable to it as Servicer. The Indenture Trustee
hereby agrees to act as successor servicer pursuant to the terms of this
Agreement upon the termination or resignation of the Servicer as provided in
this Section 7.02, provided that the Indenture Trustee receives all of the
necessary documents relating to the Mortgage Loans and computer records
reflecting the status of the Mortgage Loans as of the date of such transfer of
servicing. The Indenture Trustee and any successor servicer will not be
obligated to incur any expenses or costs (including, without limitation, legal
fees and the preparation and recording of all intervening assignments of
mortgage) in connection with the transfer of servicing of the Mortgage Loans to
the Indenture Trustee, as successor servicer, or any other successor servicer,
as applicable, or to compel the performance of any obligations by any party to
this Agreement. Any successor servicer and the Indenture Trustee prior to its
becoming the successor servicer shall not be liable for any actions, omissions
or defaults of any servicer prior to it or breaches of representations and
warranties of the servicer prior to it. The Indenture Trustee or any other
successor servicer, as successor servicer, shall be obligated to pay
Compensating Interest pursuant to Section 6.05 in any event and to make
Delinquency Advances pursuant to Section 5.18 unless, and only to the extent the
successor servicer determines reasonably and in good faith that such advances
would not be recoverable from the proceeds of the related Mortgage Loan pursuant
to Section 5.03, such determination to be evidenced by a certification of a
Responsible Officer of the successor servicer delivered to the Indenture
Trustee. Furthermore, neither the Indenture Trustee nor any successor servicer
shall be obligated to fund any resulting discrepancy or shortfall in the
Collection Account. Upon the transfer of the servicing of the Mortgage Loans,
the Indenture Trustee shall provide the successor servicer with an officer’s
certificate that contains: (i) a complete description of all Events of Default
by the Servicer under the Agreement of which a Responsible Officer of the
Indenture Trustee has actual knowledge, which have not been fully cured and (ii)
confirmation that the Servicer Remittance Report and the reports described in
Sections 5.09 and 5.10 have been timely filed by the Servicer with the Indenture
Trustee.

 

(ii) In the event that any successor servicer is terminated or resigns pursuant
to this Agreement or otherwise becomes unable to perform its obligations under
this Agreement, the Indenture Trustee will appoint a successor servicer in
accordance with the provisions of this Section 7.02; provided, that any
successor servicer, shall satisfy the requirements set forth in Section 7.02(b)
and shall be approved by the Rating Agencies.

 

(b) Any successor servicer hereunder (other than the Indenture Trustee) shall be
a housing and home finance institution, bank or mortgage servicing institution
which has been designated as an approved seller-servicer by Fannie Mae or
Freddie Mac, having equity of not less than $5,000,000 as determined in
accordance with GAAP, as the successor to the Servicer hereunder in the
assumption of all or any part of the responsibilities, duties or liabilities of
the Servicer hereunder.

 

(c) In the event the Indenture Trustee is the successor servicer, it shall be
entitled to the same Servicing Compensation (including the Servicing Fee as
adjusted pursuant to

 

50



--------------------------------------------------------------------------------

the definition thereof) and other funds pursuant to Section 5.08 hereof as the
Servicer if the Servicer had continued to act as servicer hereunder.

 

(d) The Indenture Trustee and any successor servicer shall take such action,
consistent with this Agreement, as shall be necessary to effectuate any such
succession. The Servicer agrees to cooperate with the Indenture Trustee and any
successor servicer in effecting the termination of the Servicer’s servicing
responsibilities and rights hereunder and shall promptly provide the Indenture
Trustee, or such successor servicer, as applicable, at the Servicer’s cost and
expense, all documents and records reasonably requested by it to enable it to
assume the Servicer’s functions hereunder and shall promptly also transfer to
the Indenture Trustee, or such successor servicer, as applicable, all amounts
that then have been or should have been deposited in the Collection Account by
the Servicer or that are thereafter received with respect to the Mortgage Loans,
including without limitation all Liquidation Proceeds and Insurance Proceeds,
and payments of insurance deductible amounts by the Servicer pursuant to Section
5.04(b) with respect to all insurance claims arising during the Servicer’s
tenure. Any collections received by the Servicer after such removal or
resignation shall be endorsed by it to the Indenture Trustee or a successor
servicer, as applicable, and remitted directly to the Indenture Trustee (or, at
the direction of the Indenture Trustee, to any other successor servicer).
Neither the Indenture Trustee nor any other successor servicer shall be held
liable by reason of any failure to make, or any delay in making, any payment
hereunder or any portion thereof caused by (i) the failure of the Servicer to
deliver, or any delay in delivering, cash, documents or records to it, or (ii)
restrictions imposed by any regulatory authority having jurisdiction over the
Servicer hereunder. The Servicer shall not resign as Servicer until a successor
servicer has been appointed.

 

(e) In the event that the Servicer is terminated hereunder and no successor
servicer has been appointed hereunder, the Indenture Trustee may appoint a
successor servicer (which may be an affiliate of the Indenture Trustee) or
petition a court of competent jurisdiction to appoint a successor servicer.
Pending appointment of such a successor servicer hereunder, the Indenture
Trustee shall be the successor servicer and act in such capacity; provided,
however, that the Indenture Trustee, in its capacity as successor servicer
pending appointment of another successor servicer, (i) shall be obligated to
make Delinquency Advances or Servicing Advances only to the extent that the
Indenture Trustee deems such advances to be recoverable, (ii) shall be obligated
to make Compensating Interest payments in respect of any Payment Date only to
the extent of any Servicing Fee received by the Indenture Trustee in respect of
such Payment Date, (iii) shall not be obligated to perform any other duties or
obligations of the Servicer hereunder until the Indenture Trustee has received
all servicing records and files from the predecessor servicer and in no event
later than 90 days following the termination of the Servicer; provided, however,
the Indenture Trustee shall use its reasonable efforts to perform the duties and
obligations of the Servicer prior to the end of such 90 day period, (iv) shall
not be obligated to perform any of the administrative duties specified in
Section 5.23 hereof, and (v) shall be entitled to payment of all Servicing
Compensation. In connection with any appointment and assumption of duties of a
successor servicer, the Indenture Trustee may make such arrangements for the
compensation of such successor servicer out of payments on Mortgage Loans;
provided, however, that such compensation may not be in excess of that permitted
the Servicer pursuant to Section 5.08, together with other Servicing
Compensation. The Servicer, the Indenture Trustee

 

51



--------------------------------------------------------------------------------

and such successor Servicer shall take such action, consistent with this
Agreement, as shall be necessary to effectuate any such succession.

 

(f) In the event the Indenture Trustee, or any successor servicer incurs
out-of-pocket expenses other than Servicing Advances or Delinquency Advances in
connection with the transfer of servicing hereunder, which expenses are required
to be borne by the Servicer hereunder, and such expenses are not promptly
reimbursed by the Servicer or recoverable out of amounts reimbursable to the
Servicer out of the Collection Account, the Indenture Trustee shall make such
reimbursement to the applicable party out of funds in the Payment Account on any
Payment Date after all Payments to Noteholders on such Payment Date have been
made but before any distribution to the Certificateholders. The right of the
Indenture Trustee to reimbursement from the Payment Account for any of the
Indenture Trustee’s costs and expenses in connection with the transfer of any
servicing hereunder shall be in addition to any rights of the Indenture Trustee
to indemnification and reimbursement under the Indenture.

 

(g) In the event that the Servicer is terminated or resigns hereunder, and at
such time the Servicer has made unreimbursed Delinquency Advances or Servicing
Advances out of its own funds,

 

(i) any such Delinquency Advances or Servicing Advances shall be allocated by
the successor servicer in whole or in part to specific Mortgage Loans which are
delinquent at the time of the transfer of servicing, which allocation shall be
based on loan-level accounts of the portion of each Delinquency Advance or
Servicing Advance which has been funded by the Servicer from its own funds
consistently maintained by the former Servicer, or, if no such accounts exist,
then in the successor servicer’s discretion;

 

(ii) following the transfer of servicing, the successor servicer shall reimburse
the former Servicer for such Delinquency Advances and Servicing Advances in
accordance with the allocations determined in accordance with clause (i) above
only out of the proceeds of the Mortgage Loans to which they relate and
otherwise subject to Section 5.03, or, to the extent the successor servicer
determines any such Delinquency Advance or Servicing Advance to be a
Nonrecoverable Advance, out of any funds in the Collection Account.

 

(h) In connection with the termination or resignation of the Servicer hereunder,
the successor Servicer shall represent and warrant that it is a member of MERS
in good standing and shall agree to comply in all material respects with the
rules and procedures of MERS in connection with the servicing of the Mortgage
Loans that are registered with MERS, in which case the predecessor Servicer
shall cooperate with the successor Servicer in causing the MERS System to be
revised to reflect the transfer of servicing to the successor Servicer as
necessary under MERS’ rules and regulations.

 

Section 7.03. Waiver of Defaults. The Majority Noteholders may, on behalf of all
Noteholders, waive any events permitting removal of the Servicer as servicer
pursuant to this Article VII; provided, however, that the Majority Noteholders
may not waive a default in making a required payment on a Note without the
consent of the Holder of such Note. Upon any waiver of a past default, such
default shall cease to exist, and any Servicer Event of Default arising

 

52



--------------------------------------------------------------------------------

therefrom shall be deemed to have been remedied for every purpose of this
Agreement. No such waiver shall extend to any subsequent or other default or
impair any right consequent thereto except to the extent expressly so waived.
Notice of any such waiver shall be given by the Indenture Trustee to the Rating
Agencies.

 

ARTICLE VIII

 

TERMINATION

 

Section 8.01. Termination. (a) Subject to Section 8.02, this Agreement shall
terminate upon notice to the Indenture Trustee of either: (i) the disposition of
all funds with respect to the last Mortgage Loan and the remittance of all funds
due hereunder and the payment of all amounts due and payable to the Indenture
Trustee or (ii) mutual consent of the Owner Trustee, on behalf of the Trust, at
the direction of all the Certificateholders, the Indenture Trustee, the
Servicer, the Swap Provider (if the Swap Agreement is still outstanding) and all
Noteholders in writing.

 

(b) In addition, subject to Section 8.02, the Sponsor may, at its sole option,
cost and expense, terminate the Trust in accordance with the terms of Section
10.01 of the Indenture.

 

(c) If on any date, the Servicer determines that there are no outstanding
Mortgage Loans and no other funds or assets in the Trust Estate other than funds
in the Payment Account, the Servicer shall send a final payment notice promptly
to the Indenture Trustee, who shall forward notice to each Noteholder in
accordance with Section 8.01(d).

 

(d) Notice of any termination, specifying the Payment Date upon which the Trust
will terminate and the Noteholders shall surrender their Notes to the Indenture
Trustee for final payment and cancellation, shall be given promptly by the
Servicer to the Indenture Trustee, who shall forward the notice by letter to
Noteholders mailed during the month of such final payment before the Servicer
Remittance Date in such month, specifying (i) the Payment Date upon which final
payment of the Notes will be made upon presentation and surrender of Notes at
the office of the Indenture Trustee therein designated, (ii) the amount of any
such final payment and (iii) that the Record Date otherwise applicable to such
Payment Date is not applicable, payments being made only upon presentation and
surrender of the Notes at the office of the Indenture Trustee therein specified.

 

(e) In the event that all of the Noteholders do not surrender their Notes for
cancellation within six (6) months after the time specified in the
above-mentioned written notice, the Indenture Trustee shall give a second
written notice to the remaining Noteholders to surrender their Notes for
cancellation and receive the final payment with respect thereto. If within six
(6) months after the second notice, all of the Notes shall not have been
surrendered for cancellation, the Indenture Trustee may take appropriate steps,
or may appoint an agent to take appropriate steps, to contact the remaining
Noteholders concerning surrender of their Notes and the cost thereof shall be
paid out of the funds and other assets which remain subject hereto. If within
nine (9) months after the second notice all the Notes shall not have been
surrendered for cancellation, the Certificateholders shall be entitled to all
unclaimed funds and other assets which

 

53



--------------------------------------------------------------------------------

remain subject hereto and the Indenture Trustee upon transfer of such funds
shall be discharged of any responsibility for such funds and the Noteholders
shall look only to the Certificateholders for payment. Such funds shall remain
uninvested.

 

Section 8.02. Additional Termination Requirements. By their acceptance of the
Notes, the Holders thereof hereby agree to appoint the Servicer as their
attorney in fact to: (i) adopt a plan of complete liquidation (and the
Noteholders hereby appoint the Indenture Trustee as their attorney in fact to
sign such plan) as appropriate and (ii) to take such other action in connection
therewith as may be reasonably required to carry out such plan of complete
liquidation all in accordance with the terms hereof.

 

Section 8.03. Accounting Upon Termination of Servicer. Upon termination of the
Servicer, the Servicer shall, at its expense:

 

(a) deliver to the successor servicer or, if none shall yet have been appointed,
to the Indenture Trustee, the funds in any Account administered by the Servicer;

 

(b) deliver to the successor servicer or, if none shall yet have been appointed,
to the Indenture Trustee all Mortgage Files and related documents and statements
held by it hereunder and a Mortgage Loan portfolio computer tape;

 

(c) deliver to the successor servicer, or, if none shall yet have been
appointed, to the Indenture Trustee a full accounting of all funds, including a
statement showing the Monthly Payments collected by it and a statement of monies
held in trust by it for the payments or charges with respect to the Mortgage
Loans; and

 

(d) execute and deliver such instruments and perform all acts reasonably
requested in order to effect the orderly and efficient transfer of servicing of
the Mortgage Loans to the successor servicer and to more fully and definitively
vest in such successor all rights, powers, duties, responsibilities, obligations
and liabilities of the Servicer under this Agreement.

 

Section 8.04. [Reserved.]

 

ARTICLE IX

 

[RESERVED]

 

ARTICLE X

 

MISCELLANEOUS PROVISIONS

 

Section 10.01. Limitation on Liability. (a) None of the Trust, the Owner
Trustee, the Seller, the Sponsor, the Servicer, the Indenture Trustee or any of
the directors, officers, employees or agents of such Persons shall be under any
liability to the Trust, the Noteholders for any action taken, or for refraining
from the taking of any action, in good faith pursuant to this Agreement, or for
errors in judgment; provided, however, that this provision shall not protect the
Trust, the Owner Trustee, the Seller, the Sponsor, the Servicer, the Indenture
Trustee or any such Person against liability for any breach of warranties or
representations made herein by such

 

54



--------------------------------------------------------------------------------

party, or against any specific liability imposed on each such party pursuant to
this Agreement or against any liability which would otherwise be imposed upon
such party by reason of willful misfeasance, bad faith or negligence in the
performance of duties or by reason of failure to perform its obligations or
duties hereunder. The Trust, the Owner Trustee, the Seller, the Sponsor, the
Servicer, the Indenture Trustee and any director, officer, employee or agent of
such Person may rely in good faith on any document of any kind which, prima
facie, is properly executed and submitted by any appropriate Person respecting
any matters arising hereunder.

 

(b) It is expressly understood and agreed by the parties hereto that (i) this
Agreement is executed and delivered by U.S. Bank Trust National Association, not
individually or personally but solely as Owner Trustee under the Trust
Agreement, in the exercise of the powers and authority conferred and vested in
it under the Trust Agreement, (ii) each of the representations, undertakings and
agreements herein made on the part of the Trust is made and intended not as
personal representations, undertakings and agreements by U.S. Bank Trust
National Association but is made and intended for the purpose for binding only
the Trust, (iii) nothing herein contained shall be construed as creating any
liability on U.S. Bank Trust National Association, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto and (iv) under no
circumstances shall U.S. Bank Trust National Association be personally liable
for the payment of any indebtedness or expenses of the Trust or be liable for
the breach or failure of any obligation, representation, warranty or covenant
made or undertaken by the Trust under this Agreement or any other related
documents.

 

Section 10.02. Acts of Noteholders. (a) Subject to Section 7.04 and except as
otherwise specifically provided herein, whenever Noteholder action, consent or
approval is required under this Agreement, such action, consent or approval
shall be deemed to have been taken or given on behalf of, and shall be binding
upon, all Noteholders if the Majority Noteholders agree to take such action or
give such consent or approval.

 

(b) The death or incapacity of any Noteholder shall not operate to terminate
this Agreement or the Trust, nor entitle such Noteholder’s legal representatives
or heirs to claim an accounting or to take any action or proceeding in any court
for a partition or winding up of the Trust, nor otherwise affect the rights,
obligations and liabilities of the parties hereto or any of them.

 

(c) No Noteholder shall have any right to vote (except as expressly provided for
herein) or in any manner otherwise control the operation and management of the
Trust, or the obligations of the parties hereto, nor shall anything herein set
forth, or contained in the terms of the Notes, be construed so as to constitute
the Noteholders from time to time as partners or members of an association; nor
shall any Noteholder be under any liability to any third person by reason of any
action taken by the parties to this Agreement pursuant to any provision hereof.

 

Section 10.03. Amendment. (a) This Agreement may be amended from time to time by
the Owner Trustee, on behalf of the Trust, the Servicer, the Seller, Sponsor and
the Indenture Trustee by written agreement, without notice to or consent of the
Noteholders and without the consent of the Swap Provider to cure any ambiguity,
to correct or supplement any provisions

 

55



--------------------------------------------------------------------------------

herein, to comply with any changes in the Code, or to make any other provisions
with respect to matters or questions arising under this Agreement which shall
not be inconsistent with the provisions of this Agreement; provided, however,
that such action shall not adversely affect in any material respect the
interests of any Noteholder or the Swap Provider and will not prevent the Notes
from being characterized as debt for United States federal income tax purposes
or cause the Issuer to be subject to federal income tax, as evidenced by (i) an
Opinion of Counsel, at the expense of the party requesting the change, delivered
to the Indenture Trustee to such effect or (ii) a letter from each Rating Agency
confirming that such action will not result in the reduction, qualification or
withdrawal of the then-current ratings on the Notes. The Indenture Trustee shall
give prompt written notice to the Rating Agencies and the Swap Provider of any
amendment made pursuant to this Section 10.03.

 

(b) This Agreement may be amended from time to time by the Owner Trustee, on
behalf of the Trust, the Servicer, the Seller, the Sponsor and the Indenture
Trustee, with the consent of the Noteholders representing more than 50% of the
outstanding Principal Balance of the Notes of each affected Class and all of the
Certificateholders and with the consent of the Swap Provider (if the Swap
Agreement is still outstanding and affected); provided, however, that no such
amendment shall reduce in any manner the amount of, or delay the timing of,
payments received on Mortgage Loans which are required to be paid on any Class
of Notes without the consent of the Holders of such Class of Notes or reduce the
percentage for the Holders of which are required to consent to any such
amendment without the consent of the Holders of 100% of such Class of Notes
affected thereby.

 

(c) It shall not be necessary for the consent of Holders under this Section
10.03 to approve the particular form of any proposed amendment, but it shall be
sufficient if such consent shall approve the substance thereof.

 

(d) In executing, or accepting the additional trusts created by, any
supplemental indenture permitted by Article IX of the Indenture or the
modifications thereby of the trusts created by the Indenture, the Indenture
Trustee shall be entitled to receive, and (subject to Section 6.01 of the
Indenture) shall be fully protected in relying upon, an Opinion of Counsel
stating that the execution of such supplemental indenture is authorized or
permitted by the Indenture. The Indenture Trustee may, but shall not be
obligated to, enter into any such supplemental indenture that affects the
Indenture Trustee’s own rights, duties or immunities under the Indenture or
otherwise. The Servicer, on behalf of the Trust, shall cause executed copies of
any supplemental indentures to be delivered to the Rating Agencies.

 

Section 10.04. Recordation of Agreement. To the extent permitted by applicable
law, this Agreement, or a memorandum thereof if permitted under applicable law,
is subject to recordation in all appropriate public offices for real property
records in all of the counties or other comparable jurisdictions in which any or
all of the properties subject to the Mortgages are situated, and in any other
appropriate public recording office or elsewhere, such recordation to be
effected by the Servicer at the Noteholders’ expense on direction and at the
expense of Majority Noteholders requesting such recordation, but only when
accompanied by an Opinion of Counsel to the effect that such recordation
materially and beneficially affects the interests of the Noteholders or is
necessary for the administration or servicing of the Mortgage Loans.

 

56



--------------------------------------------------------------------------------

Section 10.05. Duration of Agreement. This Agreement shall continue in existence
and effect until terminated as herein provided.

 

Section 10.06. Notices. All demands, notices and communications hereunder shall
be in writing and shall be deemed to have been duly given when delivered to (i)
in the case of the Servicer, Accredited Home Lenders, Inc., 15090 Avenue of
Science, San Diego, California 92128, Attention: Director of Operations with a
copy to General Counsel; (ii) in the case of the Trust, Accredited Mortgage Loan
Trust 2005-2, c/o the Owner Trustee at its Corporate Trust Office, Attention:
Corporate Trust Administration; (iii) in the case of the Indenture Trustee,
Deutsche Bank National Trust Company, 1761 East St. Andrew Place, Santa Ana,
California 92705-4934 Attn: Trust Administration AC0502; (iv) in the case of the
Sponsor, Accredited Home Lenders, Inc., 15090 Avenue of Science, San Diego,
California 92128, Attention: Investor Reporting; (v) in the case of the
Underwriter, Lehman Brothers Inc., 745 Seventh Avenue, New York, New York 10019;
(vi) in the case of Standard & Poor’s Rating Services, 55 Water Street, New
York, New York 10004, Attention: Residential Mortgage Surveillance Group; (vii)
in the case of Moody’s Investors Service, Inc., 99 Church Street, New York, New
York 10007, Attention: RMBS Monitoring Department, 4th Floor; (viii) in the case
of Dominion Bond Rating Service, Inc. 55 Broadway, 15th Floor, New York, New
York 10006; (ix) in the case of the Seller, Accredited Mortgage Loan REIT Trust,
15090 Avenue of Science, San Diego, California 92128, Attention: General
Counsel; (x) in the case of the Swap Provider, Credit Suisse First Boston
International, One Cabot Square, London E14 4QJ, England, Attention: Collateral
Management Unit and (xi) in the case of the Noteholders, as set forth in the
Note Register. Any such notices shall be deemed to be effective with respect to
any party hereto upon the receipt of such notice by such party, except that
notices to the Noteholders shall be effective upon mailing or personal delivery.

 

Section 10.07. Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be held invalid for any
reason whatsoever, then such covenants, agreements, provisions or terms shall be
deemed severable from the remaining covenants, agreements, provisions or terms
of this Agreement and shall in no way affect the validity or enforceability of
the other covenants, agreements, provisions or terms of this Agreement.

 

Section 10.08. No Partnership. Nothing herein contained shall be deemed or
construed to create a co-partnership or joint venture between the parties hereto
and the services of the Servicer shall be rendered as an independent contractor
and not as agent for the Noteholders.

 

Section 10.09. Counterparts. This Agreement may be executed in one or more
counterparts and by the different parties hereto on separate counterparts, each
of which, when so executed, shall be deemed to be an original; such
counterparts, together, shall constitute one and the same agreement.

 

Section 10.10. Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the Trust, the Servicer, the Seller, the Sponsor, the
Indenture Trustee and the Noteholders and their respective successors and
permitted assigns.

 

57



--------------------------------------------------------------------------------

Section 10.11. Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

 

Section 10.12. No Petition. The Servicer, by entering into this Agreement hereby
covenants and agrees, and the Noteholders, by the acceptance of their Notes are
deemed to covenant and agree, that they will not at any time institute against
the Trust, or join in any institution against the Trust of, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States Federal or state bankruptcy law in
connection with any obligations relating to the Certificates, the Notes, this
Agreement or any of the other Basic Documents.

 

This Section 10.12 will survive for one year and one day following the
termination of this Agreement.

 

Section 10.13. Third Party Beneficiary. The parties agree that each of the Owner
Trustee and the Swap Provider (if the Swap Agreement is still outstanding) is
intended and shall have all rights of a third-party beneficiary of this
Agreement.

 

Section 10.14. Intent of the Parties. It is the intent of the parties hereto and
Noteholders that, for federal income taxes, state and local income or franchise
taxes and other taxes imposed on or measured by income, the Notes be treated as
debt. The parties to this Agreement and the Holder of each Note, by acceptance
of its Note, and each Beneficial Owner thereof, agree to treat, and to take no
action inconsistent with the treatment of, the related Notes in accordance with
the preceding sentence for purposes of federal income taxes, state and local
income and franchise taxes and other taxes imposed on or measured by income.

 

Section 10.15. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL. (a)
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS (AS OPPOSED TO CONFLICT OF LAWS PROVISIONS) OF THE STATE OF NEW
YORK.

 

(b) THE TRUST, THE SERVICER, THE SELLER, THE SPONSOR, THE INDENTURE TRUSTEE
HEREBY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK AND THE UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF
MANHATTAN IN NEW YORK CITY, AND WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY REGISTERED MAIL
DIRECTED TO THE ADDRESS SET FORTH IN SECTION 10.06 HEREOF AND SERVICE SO MADE
SHALL BE DEEMED TO BE COMPLETED FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN
DEPOSITED IN THE U.S. MAILS, POSTAGE PREPAID. THE TRUST, THE SELLER, THE
SPONSOR, THE SERVICER AND THE INDENTURE TRUSTEE EACH HEREBY WAIVE ANY OBJECTION
BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION
INSTITUTED HEREUNDER AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION 10.15
SHALL AFFECT THE RIGHT OF THE TRUST, THE SELLER, THE SPONSOR, THE

 

58



--------------------------------------------------------------------------------

SERVICER OR THE INDENTURE TRUSTEE TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR AFFECT ANY OF THEIR RIGHTS TO BRING ANY ACTION OR PROCEEDING
IN THE COURTS OF ANY OTHER JURISDICTION.

 

(c) THE TRUST, THE SELLER, THE SPONSOR, THE SERVICER, THE INDENTURE TRUSTEE AND
THE SWAP PROVIDER EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR IN CONNECTION WITH THIS AGREEMENT.
INSTEAD, ANY DISPUTE WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

 

[Remainder of Page Intentionally Left Blank]

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Servicer, the Trust, the Indenture Trustee, the Seller
and the Sponsor have caused their names to be signed hereto by their respective
officers thereunto duly authorized as of the day and year first above written.

 

ACCREDITED HOME LENDERS, INC.,
as Sponsor and Servicer

By:       /s/ David E. Hertzel    

Name:

  David E. Hertzel    

Title:

  GC, AVP & Ass’t Sec’y

ACCREDITED MORTGAGE LOAN TRUST 2005-2

By:   U.S. BANK TRUST NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Owner Trustee under the Trust Agreement By:       /s/ Patricia M.
Child    

Name:

  Patricia M. Child    

Title:

  Vice President

ACCREDITED MORTGAGE LOAN REIT TRUST
as Seller

By:       /s/ Melissa Dant    

Name:

  Melissa Dant    

Title:

  Senior Secondary Markets Counsel,
Ass’t Vice President, and Ass’t
Secretary

DEUTSCHE BANK NATIONAL TRUST COMPANY,

as Indenture Trustee

By:       /s/ Nicholas Gisler    

Name:

  Nicholas Gisler    

Title:

  Associate By:       /s/ Ronaldo Reyes    

Name:

  Ronaldo Reyes    

Title:

  Vice President

 

[Signature Page to Sale and Servicing Agreement]

 

60



--------------------------------------------------------------------------------

 

SCHEDULE I

 

MORTGAGE LOAN SCHEDULE

 

[On File with Dewey Ballantine LLP]

 

A-1



--------------------------------------------------------------------------------

 

APPENDIX I

 

DEFINED TERMS

 

[See Appendix I to Indenture]

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

CONTENTS OF THE MORTGAGE FILE

 

With respect to each Mortgage Loan, the Mortgage File shall include each of the
following items (copies to the extent the originals have been delivered to the
Indenture Trustee for the benefit of the Noteholders, pursuant to Section 2.05
of the Sale and Servicing Agreement), all of which shall be available for
inspection by the Noteholders, to the extent required by applicable laws:

 

1. the original Mortgage Note, endorsed without recourse in blank from the last
endorsee thereof, including all intervening endorsements showing a complete
chain of endorsement;

 

2. the related original Mortgage with evidence of recording indicated thereon or
a copy thereof certified by the applicable recording office and if the Mortgage
Loan is registered on the MERS System, such Mortgage or an assignment of the
Mortgage shall reflect MERS as the mortgagee of record and shall include the MIN
for such Mortgage Loan;

 

3. each intervening mortgage assignment, with evidence of recording indicated
thereon or if the original is not available, a copy thereof certified by the
applicable recording office, if any, showing a complete chain of assignment from
the last assignee thereof of the related Mortgage Loan to the Sponsor (or to
MERS, if the Mortgage Loan is registered on the MERS System), and noting the
presence of a MIN (if the Mortgage Loan is registered on the MERS System) (which
assignment may, at the Sponsor’s option, be combined with the assignment
referred to in subpart (4) hereof, in which case it must be in recordable form,
but need not have been previously recorded);

 

4. Unless the Mortgage Loan is recorded on the MERS System, a mortgage
assignment in recordable form (which, if acceptable for recording in the
relevant jurisdiction as evidenced by an Opinion of Counsel addressed to the
Indenture Trustee, may be included in a blanket assignment or assignments) of
each Mortgage from the Sponsor to the Indenture Trustee;

 

5. originals of all assumption, modification and substitution agreements in
those instances where the terms or provisions of a Mortgage or Mortgage Note
have been modified or such Mortgage or Mortgage Note has been assumed (if any);
and

 

6. an original title insurance policy or title opinion (or (A) a copy of the
title insurance policy or title opinion, or (B) the related binder, commitment
or preliminary report, or copy thereof in which case the Sponsor hereby
certifies that the original Mortgage has been delivered to the title insurance
company that issued such binder, commitment or preliminary report).

 

A-1



--------------------------------------------------------------------------------

In instances where the original recorded Mortgage or any intervening mortgage
assignment or a completed assignment of the Mortgage in recordable form cannot
be delivered by the Sponsor to the Indenture Trustee prior to or concurrently
with the execution and delivery of this Agreement, due to a delay in connection
with recording, the Sponsor may:

 

(a) with respect to item (3) above, in lieu of delivering such original recorded
Mortgage or intervening mortgage assignment, deliver to the Indenture Trustee, a
copy thereof; provided, that the Sponsor certifies that the original Mortgage
has been delivered to a title insurance company for recordation after receipt of
its policy of title insurance or the related binder, commitment or preliminary
report; and

 

(b) in lieu of delivering the completed assignment in recordable form, deliver
to the Indenture Trustee, the assignment in recordable form, otherwise complete
except for recording information.

 

A-2



--------------------------------------------------------------------------------

 

EXHIBIT B

 

[RESERVED]

 

B-1



--------------------------------------------------------------------------------

 

EXHIBIT C

 

INDENTURE TRUSTEE’S ACKNOWLEDGEMENT OF RECEIPT

 

         May [    ], 2005     

Lehman Brothers Inc.

745 Seventh Avenue

New York, New York 10019

      

Accredited Home Lenders, Inc.

15090 Avenue of Science

San Diego, California 92128

    

Accredited Mortgage Loan REIT Trust

15090 Avenue of Science

San Diego, California 92128

             

 

  Re: Sale and Servicing Agreement, dated as of May 1, 2005 among Accredited
Home Lenders, Inc., as Sponsor and Servicer, Accredited Mortgage Loan REIT
Trust, as seller, Accredited Mortgage Loan Trust 2005-2, and Deutsche Bank
National Trust Company, as Indenture Trustee

 

Ladies and Gentlemen:

 

In accordance with Section 2.06(b)(i) of the above-captioned Sale and Servicing
Agreement, the undersigned, as Indenture Trustee, hereby acknowledges receipt by
it in good faith without notice of adverse claims, subject to the provisions of
Sections 2.04 and 2.05 of the Sale and Servicing Agreement (as such provisions
relate to the Mortgage Loan), of, with respect to each Mortgage Loan, a Mortgage
File containing the original Mortgage Note, except with respect to the list of
exceptions attached hereto, and based on its examination and only as to the
foregoing, the information set forth in items (i), (ii) (with respect to
property address only, excluding zip code), (iii) and (vi) of the definition of
the “Mortgage Loan Schedule” accurately reflects information set forth in the
Mortgage Note, and declares that it holds and will hold such documents and the
other documents delivered to it constituting the Indenture Trustee’s Mortgage
Files, and that it holds or will hold all such assets and such other assets
included in the definition of “Trust Estate” that are delivered to it for the
exclusive use and benefit of all present and future Noteholders.

 

The Indenture Trustee has made no independent examination of any such documents
beyond the review specifically required in the above-referenced Sale and
Servicing Agreement. The Indenture Trustee makes no representations as to: (i)
the validity, legality, recordability, sufficiency, perfection, priority,
enforceability or genuineness of any such documents or any of the Mortgage Loans
identified on the Mortgage Loan Schedule, or (ii) the collectability,
insurability, effectiveness or suitability of any such Mortgage Loan.

 

C-1



--------------------------------------------------------------------------------

The Mortgage Loan Schedule is attached to this Receipt.

 

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in Appendix I to the Indenture, dated as of May 1, 2005, by and
between Accredited Mortgage Loan Trust 2005-2 and the Indenture Trustee.

 

DEUTSCHE BANK NATIONAL TRUST COMPANY,

as Indenture Trustee

By:        

Name:

   

Title:

 

C-2



--------------------------------------------------------------------------------

 

EXHIBIT D

 

INITIAL CERTIFICATION OF INDENTURE TRUSTEE

 

                             , 2005     

Lehman Brothers Inc.

745 Seventh Avenue

New York, New York 10019

      

Accredited Home Lenders, Inc.

15090 Avenue of Science

San Diego, California 92128

    

Accredited Mortgage Loan REIT Trust

15090 Avenue of Science

San Diego, California 92128

             

 

  Re: Sale and Servicing Agreement, dated as of May 1, 2005 among Accredited
Home Lenders, Inc., as Sponsor and Servicer, Accredited Mortgage Loan REIT
Trust, as seller, Accredited Mortgage Loan Trust 2005-2, and Deutsche Bank
National Trust Company, as Indenture Trustee

 

Ladies and Gentlemen:

 

In accordance with the provisions of Section 2.06(b)(ii) of the above-referenced
Sale and Servicing Agreement, the undersigned, as Indenture Trustee, hereby
certifies that as to each Mortgage Loan listed in the Mortgage Loan Schedule
(other than any Mortgage Loan paid in full or any Mortgage Loan listed on the
attachment hereto), it has reviewed the documents delivered to it pursuant to
Section 2.05(a) of the Sale and Servicing Agreement and has determined that,
except as noted on the attachment hereto, (i) all documents required to be
delivered to it pursuant to Section 2.05(a)(i)-(iv) and (vi) of the
above-referenced Sale and Servicing Agreement are in its possession, (ii) such
documents have been reviewed by it and appear regular on their face and have not
been mutilated, damaged, torn or otherwise physically altered (handwritten
additions, changes or corrections do not constitute physical alteration if they
reasonably appear to have been initialed by the Mortgagor) and relates to such
Mortgage Loan and (iii) based on its examination and only as to the foregoing
documents, the information set forth in the Mortgage Loan Schedule as to the
information in clauses (i), (ii) (with respect to property address only,
excluding zip code), (iii) and (vi) of the definition of “Mortgage Loan
Schedule” respecting such Mortgage Loan accurately reflects the information set
forth in Indenture Trustee’s Mortgage File. The Indenture Trustee has made no
independent examination of such documents beyond the review specifically
required in the above-referenced Sale and Servicing Agreement. The Indenture
Trustee makes no representations as to: (x) the validity, legality,
recordability, sufficiency, perfection, priority, enforceability or genuineness
of any such documents contained in each or any of the Mortgage Loans identified
on the Mortgage Loan Schedule, or (y) the collectability, insurability,
effectiveness or suitability of any such Mortgage Loan.

 

D-1



--------------------------------------------------------------------------------

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the above-captioned Sale and Servicing Agreement.

 

DEUTSCHE BANK NATIONAL TRUST COMPANY,

as Indenture Trustee

By:        

Name:

   

Title:

 

D-2



--------------------------------------------------------------------------------

 

EXHIBIT E

 

FINAL CERTIFICATION OF INDENTURE TRUSTEE

 

        

                    , 2005

    

Lehman Brothers Inc.

745 Seventh Avenue

New York, New York 10019

      

Accredited Home Lenders, Inc. 15090 Avenue of Science

San Diego, California 92128

    

Accredited Mortgage Loan REIT Trust

15090 Avenue of Science

San Diego, California 92128

             

 

  Re: Sale and Servicing Agreement, dated as of May 1, 2005 among Accredited
Home Lenders, Inc., as Sponsor and Servicer, Accredited Mortgage Loan REIT
Trust, as seller, Accredited Mortgage Loan Trust 2005-2, and Deutsche Bank
National Trust Company, as Indenture Trustee

 

Ladies and Gentlemen:

 

In accordance with the provisions of Section 2.06(b)(iii) of the
above-referenced Sale and Servicing Agreement, the undersigned, as Indenture
Trustee, hereby certifies that as to each Mortgage Loan listed in the Mortgage
Loan Schedule (other than any Mortgage Loan paid in full or any Mortgage Loan
listed on the attachment hereto), it has reviewed the documents delivered to it
pursuant to Section 2.05(a) of the Sale and Servicing Agreement and has
determined that (i) all documents required to be delivered to it pursuant to
Section 2.05(a)(i)-(iv) and (vi) of the above referenced Sale and Servicing
Agreement are in its possession, (ii) such documents have been reviewed by it
and appear regular on their face and have not been mutilated, damaged, torn or
otherwise physically altered (handwritten additions, changes or corrections do
not constitute physical alteration if they reasonably appear to have been
initialed by the Mortgagor) and relates to such Mortgage Loan and (iii) based on
its examination and only as to the foregoing documents, the information set
forth in items (i), (ii) (with respect to property address only, excluding zip
code), (iii) and (vi) of the definition of the Mortgage Loan Schedule respecting
such Mortgage Loan that can be determined from the face of such documents
accurately reflects the information set forth in the Indenture Trustee’s
Mortgage File. The Indenture Trustee has made no independent examination of such
documents beyond the review specifically required in the above-referenced Sale
and Servicing Agreement. The Indenture Trustee makes no representations as to:
(x) the validity, legality, recordability, sufficiency, perfection, priority,
enforceability or genuineness of any such documents contained in each or any of
the Mortgage Loans identified on the Mortgage Loan Schedule, or (y) the
collectability, insurability, effectiveness or suitability of any such Mortgage
Loan.

 

E-1



--------------------------------------------------------------------------------

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the above-captioned Sale and Servicing Agreement.

 

DEUTSCHE BANK NATIONAL TRUST COMPANY,

as Indenture Trustee

By:        

Name:

   

Title:

 

E-2



--------------------------------------------------------------------------------

 

EXHIBIT F

 

REQUEST FOR RELEASE OF DOCUMENTS

 

To: Deutsche Bank National Trust Company

1761 East St. Andrew Place

Santa Ana, California 92705

Attn: Trust Administration - AC0502

 

  Re: Sale and Servicing Agreement, dated as of May 1, 2005 among Accredited
Home Lenders, Inc., as Sponsor and Servicer, Accredited Mortgage Loan REIT
Trust, as seller, Accredited Mortgage Loan Trust 2005-2, and Deutsche Bank
National Trust Company, as Indenture Trustee (“Custodian/Indenture Trustee”)

 

In connection with the administration of the Mortgage Loans held by you as
Indenture Trustee for the Issuer pursuant to the above-captioned Sale and
Servicing Agreement, we request the release, and hereby acknowledge receipt, of
the Indenture Trustee’s Mortgage File for the Mortgage Loan described below, for
the reason indicated.

 

Mortgage Loan Number:

 

Mortgagor Name, Address & Zip Code:

 

Reason for Requesting Documents (check one):

 

¨

   1.    Mortgage Paid in Full     

¨

   2.    Foreclosure     

¨

   3.    Substitution     

¨

   4.    Other Liquidation (Repurchases, etc.)     

¨

   5.    Nonliquidation Reason:    Reason: _____________

 

Address to which Indenture Trustee should

 

Deliver the Mortgage File:

 

      By:        

(authorized signer)

Issuer:

   

Address:

         

Date:

   

 

F-1



--------------------------------------------------------------------------------

 

EXHIBIT G

 

ACCREDITED HOME LENDERS, INC.

OFFICER’S CERTIFICATE

 

I,                     , certify that:

 

1. I have reviewed this annual report on Form 10-K, and all reports on Form 8-K
containing distribution or servicing reports filed in respect of periods
included in the year covered by this annual report, of Accredited Mortgage Loan
Trust 2005-2;

 

2. Based on my knowledge, the information in these reports, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in light of the
circumstances under which such statements were made, not misleading as of the
last day of the period covered by this annual report;

 

3. Based on my knowledge, the distribution or servicing information required to
be provided to the trustee by the servicer under the pooling and servicing, or
similar, agreement is included in these reports;

 

4. Based on my knowledge and upon the annual compliance statement included in
the report and required to be delivered to the trustee in accordance with the
terms of the pooling and servicing, or similar, agreement, and except as
disclosed in the reports, the servicer has fulfilled its obligations under the
servicing agreement; and

 

5. The reports disclose all significant deficiencies relating to the servicer’s
compliance with the minimum servicing standards based upon the report provided
by an independent public accountant, after conducting a review in compliance
with the Uniform Single Attestation Program for Mortgage Bankers or similar
procedure, as set forth in the pooling and servicing, or similar, agreement that
is included in these reports.

 

In giving the certifications above, I have reasonably relied on information
provided to me by the following unaffiliated parties:
                                    .

 

Date:   

Name:

Title:

 

G-1